EXHIBIT 10.2
 

Indexing Instructions: This Instrument  Prepared by and Return to:   The
Northeast quarter of   __________________________________   Section Nine,
Township 8 South  __________________________________   Range 11 West  
__________________________________   First Judicial District of     Harrison
County, MS                 Lessee:   Lessor:   Rotate Black MS, LLC, Gulfport
Redevelopment Commission,   a Mississippi limited liability company the urban
renewal agency of the City of Gulfport   2510 14th Street, Suite 1125 (39501)  
2309 15th Street   Post Office Box 160    Gulfport, MS 39201   Gulfport, MS
39501 Phone:_______________________   Phone: (228) 424-7424    


GROUND LEASE


THIS GROUND LEASE (this “Lease”) is made and entered into by and between the
Gulfport Redevelopment Commission, as the urban renewal agency of the City of
Gulfport, Mississippi, pursuant to Title 43, Chapter 35, Article 1, Mississippi
Code of 1972, as amended (“Lessor”) and Rotate Black MS, LLC, a Mississippi
limited liability company (“Lessee”), on October 20, 2010 with an effective date
as of the 28th day of October, 2010 (the “Effective Date”).
 
Lessor is the owner of approximately four and five hundred twenty-six
thousandths (4.526) acres of real property in Gulfport, Mississippi located
adjacent to the Bert Jones Yacht Basin as more particularly described on Exhibit
A (the “Parcel”).
 
Lessor has requested proposals from developers and other qualified parties to
develop the Parcel in accordance with the Lessor’s Request for Proposals dated
September 1, 2010 including, without limitation, any and all supplements or
addenda issued by Lessor (collectively, the “RFP”); and Lessee submitted a
proposal pursuant to the RFP and was selected by the Lessor in accordance with
the term and conditions of the RFP to undertake the Development.

 
1

--------------------------------------------------------------------------------

 
 
The Lessor and Lessee now desire to enter into a lease for the Parcel for a term
of years on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and of the mutual covenants
and agreements hereinafter set forth, the parties hereto intending to be legally
bound agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  Additional Amounts.  As defined in Section 5.1.
 
1.2  Additional Rent. As defined in Section 4.5.
 
1.3  Adjusted EBITDA.  As defined in Section 4.7.
 
1.4  Affiliate.  Any Person shall be deemed an Affiliate of Lessee if:


(a)  Lessee and/or its principal(s) owns, either directly, indirectly or through
another Person owned or controlled by Lessee, twenty percent (20%) or more of
the outstanding stock or other equity interest in the Person, or
 
(b)  Such Person and/or principal(s) owns, either directly, indirectly or
through another Person which is under common control with such Person, twenty
percent (20%) or more of the outstanding stock or other equity interest in
Lessee, or
 
(c)  Lessee, such Affiliate and/or its principal(s) has either directly or
indirectly, (i) the right or discretion to control pursuant to the exercise of
voting power or the terms of a contract, agreement or otherwise or (ii) the
power to direct or cause the direction of the management or policies of a
Person.
 
For purposes of this Section 1.4, (i) Lessee shall be deemed to control a Person
if it owns twenty percent (20%) or more of all stock or other equity interests
in the Person which are entitled to vote and (ii) a Person shall be deemed to be
under common control with another Person if there is twenty percent (20%) or
more overlap in the ownership of the equity interests in the two or more
Persons.
 
The City of Gulfport, Mississippi and any agency, division or instrumentality of
the City shall be deemed an Affiliate of Lessor.
 
1.5  Applicable Standards.  The standards generally and customarily applicable
from time to time during the Term to commercial buildings in the Gulfport,
Mississippi metropolitan area of an age comparable to the age and quality of the
Improvements existing at the time this standard is being applied.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6   Assignee.  A Person to whom an Assignment is made.
 
1.7  Assignment.  A transfer by Lessee of all of its rights, title, interest and
obligations hereunder to all or any portion of the Parcel.
 
1.8  Base Rent.  As defined in Section 4.4.
 
1.9  Casualty Termination Work.  As defined in Section 14.1.
 
1.10  City.  The City of Gulfport, Mississippi.
 
1.11  Commencement Date.  The earlier of: (i) issuance of a temporary
certificate of occupancy or certificate of occupancy by the City for the
Premises or a portion thereof, or (ii) the opening of operations by Lessee to
the public, including any gaming operations by Lessee or an Affiliate on the
Parcel or any property adjacent or contiguous to the Parcel, or (iii) October 1,
2011.
 
1.12  Construction Deadline.  For Phase 1 and Phase 2 as identified in the
Lessee’s RFP Response, the Construction Deadline is October 1, 2012.  For Phase
3 as identified in the Lessee’s RFP Response, the Construction Deadline is
October 1, 2015.
 
1.13  Construction Plans.  As defined in Section 8.3.
 
1.14  Development.  Shall mean the development by Lessee or its Affiliates of
the Parcel or any property adjacent or contiguous to the Parcel and as
contemplated by the Development Plan.
 
1.15  Development Plan.   At any time and from time to time during the Term of
this Lease, the Premises and the improving and equipping thereof and shall
include, without limitation:  (a) the planning and design of the Premises; (b)
the materials and the acquisition and installation of materials to be
incorporated in the Improvements; (c) the fixtures and the acquisition and
installation of fixtures to be incorporated in the Improvements; and (d) the
equipment and the acquisition, leasing, fabrication, design, installation,
maintenance, testing, “breaking-in” and future upgrades of any equipment for use
at the Premises.
 
1.16  EBITDA.  Determined in accordance with generally accepted accounting
principles consistently applied.
 
1.17  Environmental Statutes.  All Requirements, whether now existing or
hereafter enacted or promulgated, regulating, relating to or imposing liability
or standards of conduct concerning any Regulated Substance or the protection of
the environment, including, without limitation:  (i) Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601
etseq.(known as CERCLA or Superfund) as amended by the Superfund Amendments and
Reauthorization Act of 1986 (known as SARA); (ii) Solid Waste Disposal Act, 42
U.S.C. Section 6901 et seq. (known as SWDA) as amended by Resource Conservation
and Recovery Act (known as RCRA); (iii) National Environmental Policy Act, 42
U.S.C. Section 4321 et seq. (known as NEPA); (iv) Toxic Substances Control Act,
15 U.S.C., Section 2601 et seq. (known as TSCA); (v) Safe Drinking Water Act, 42
U.S.C. Section 300(f) et seq. (known as Public Health Service Act, PHSA); (vi)
Refuse Act, 33 U.S.C. Section 407 et seq.; (vii) Clean Water Act, 33 U.S.C.
Section 1251 et seq. (known as Federal Water Pollution Control Act, FWPCA);
(viii) Clean Air Act, 42 U.S.C. Section 7401 et seq. (known as CAA); (ix) The
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section
1101 et seq. (known as EPCRTKA); (x) the Occupational Safety and Health Act, 29
U.S.C. Section 651 et seq. (known as OSHA); and (xi) any similar statute of the
State of Mississippi.
 
 
3

--------------------------------------------------------------------------------

 
 
1.18  Expiration Date.  As defined in Section 3.1.
 
1.19  Force Majeure Events.  As defined in Section 29.1.
 
1.20  Gaming Control Act.  That certain act entitled Mississippi Gaming Control
Act Miss Code Annotated 75-75-1 et.seq. , as such act may be amended from time
to time, and the rules and regulations promulgated thereunder by the Mississippi
Gaming Commission.
 
1.21  Governmental Authorities or any one a Governmental Authority.  The United
States of America, the State of Mississippi, Harrison County, the City of
Gulfport, and any agency, department, commission, board, bureau, quasi
governmental authority, instrumentality or political subdivision of any of the
foregoing, now existing or hereafter created, having jurisdiction over the
Premises, the Improvements or any portion of either.
 
1.22  Gross Gaming Revenues.  As defined in Section 4.6.
 
1.23  Impositions.  All assessments and charges for utilities and communication
services; all license, permit and other authorization fees; all taxes, duties,
charges and assessments of every kind and nature imposed by any Governmental
Authority pursuant to any current or subsequently enacted Requirements, which
during the Term of this Lease become due, or imposed upon, charged against,
measured by or become a lien on: (a) the Parcel; (b) any Improvements or
personal property of Lessee located on the Parcel; (c) the interest of Lessee in
this Lease or in the proceeds received by Lessee from any Assignments and/or
Subleases of any portion of the Premises.
 
1.24  Improvements.  As defined in Section 8.1.
 
1.25  Initial Improvements.  None.
 
1.26  Interest Rate.  A rate of interest equal to the greater of: (i) Prime Rate
plus five percent (5%) per annum or (ii) ten percent (10%) per annum, but in no
event in excess of the maximum permissible rate then in effect in the State of
Mississippi.

 
4

--------------------------------------------------------------------------------

 

 
1.27  Lease Year.  In the case of the first (1st) Lease Year, the period
following the Commencement Date until June 30 of that year and in the case of
subsequent Lease Years, the twelve (12) calendar month period following each
Lease Year based on a June 30 fiscal year.
 
1.28  Leasehold Estate.  Collectively, (i) all right, title and interest of
Lessee in, to and under this Lease, and (ii) all right, title and interest of
Lessee in, to and under the Premises and Improvements for the Term.
 
1.29  Leasehold Mortgagor.  Lessee or any other mortgagor of a Leasehold Estate
created by this Lease.
 
1.30  Lessee’s Construction.  As defined in Section 8.2.
 
1.31  Lessee’s Policies.  As defined in Section 13.10.
 
1.32  Lessee’s RFP Response.  That certain response by Lessee to the RFP which
was dated September 28, 2010 and any supplements or amendments thereto which
were approved and accepted in writing by Lessor, a copy of which is incorporated
herein by this reference.
 
1.33  Lessee’s Work.  As defined in Section 8.12.
 
1.34  Losses.  As defined in Section 12.1.
 
1.35  Material Default.  As defined in Section 22.2(f).
 
1.36  Mississippi Gaming Commission.  That certain organization which is
responsible for the enforcement the Gaming Control Act and Charitable Gaming
Laws of the State of Mississippi as established by the Mississippi Legislature
or any successor commission or agency.
 
1.37  Owner.  As defined in Section 8.14.
 
1.38  Parcel.  That certain real property containing approximately four and five
hundred twenty-six thousandths (4.526) acres legally described on Exhibit A
attached hereto and depicted on the survey attached hereto as Exhibit B.
 
1.39  Percentage Rent.  As defined in Section 4.6.
 
1.40  Permitted Mortgage.  Any mortgage, deed of trust, agreement for sale or
other security device creating a first lien on Lessee’s Leasehold Estate, a true
and complete copy of which has been properly delivered to Lessor.
 
1.41  Permitted Mortgagee.  The holder of a Permitted Mortgage.
 
1.42  Permits.  As defined in Section 8.7.

 
5

--------------------------------------------------------------------------------

 
 
1.43  Person.  An individual, corporation, limited liability company,
partnership of any type, joint venture, estate, trust, unincorporated
association, other entity and all Governmental Authorities.
 
1.44  Personal Property.  As defined in Article 15.
 
1.45  Plan Approval Deadline.  As defined in Section 8.4.
 
1.46   Premises.  The Parcel together with all rights and easements appurtenant
thereto as expressly granted by this Lease, all existing and future
Improvements, temporary or portable structures, and personal property located
on, below or above the Parcel.
 
1.47  Prime Rate.  The Prime Rate of interest published as the consensus prime
rate by The Wall Street Journal or any successor publication.  If the Prime Rate
shall cease to be published, the Prime Rate shall equal the equivalent rate
announced from time to time by the Mississippi based bank holding the most
deposits at the end of the preceding calendar year.
 
1.48  Public Use Interest.  As defined in Section 7.1.
 
1.49  Regulated Substance.  As defined in Section 12.3.
 
1.50  Rent. As defined in Section 4.1.
 
1.51  Requirements.  Any and all applicable now existing or hereafter enacted or
promulgated federal, state, county and municipal laws, rules, orders, judgments,
ordinances, regulations, statutes, requirements, permits, consents,
certificates, approvals, codes and executive orders.
 
1.52  Space Leases.  As defined in Section 16.4(c).
 
1.53  Sublease.  A transfer by Lessee of less than all of its rights, title,
interest and obligations hereunder to all or any portion of the Parcel.  Any
further Assignments or Subleases made by Sublessees shall also be included
within the meaning of the term Sublease.
 
1.54  Sublessee.  The lessee under a Sublease.
 
1.55  Term.  A period of fifty-nine (59) years commencing on the Commencement
Date.  The Term shall also include the period from the Effective Date until the
Commencement Date.
 
1.56  Title Matters.  Those matters affecting title to the Parcel including,
without limitation, those matters set forth in Exhibit C attached hereto and
matters that would be reflected on an ALTA survey of the Parcel.
 
1.57  Water Front Lease.  As defined in Section 7.7.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 2
PARCEL
 
2.1  Lease Grant.  Lessor does hereby demise and lease to Lessee, and Lessee
does hereby lease and take from Lessor the Parcel, together with all easements,
appurtenances and other rights and privileges now or hereafter belonging or
appertaining to the Parcel, subject to the Title Matters, for the Term.
 
2.2  Income Tax Considerations.  Lessor and Lessee agree that throughout the
Term, for federal income tax purposes, Lessor shall be treated as the owner of
the Parcel and Lessee shall be deemed the owner of the Improvements, and neither
Lessor nor Lessee shall take any action (or refrain from taking any action) that
is inconsistent with such tax treatment.
 
2.3  The Parcel.  Lessee acknowledges that Lessee is fully familiar with the
Parcel, the physical condition thereof, the Title Matters and all Requirements
applicable to the Parcel and any contemplated development thereof.  Lessee
accepts the Premises in its existing condition and Lessor shall in no event
whatsoever be liable for any latent or patent defects in the Premises.  In the
event the exact acreage is reduced due to minor discrepancies in the legal
description of the Parcel or by the Development Plan, no such reduction shall
alter or modify any terms or provisions of this Lease including, without
limitation, the Rent due and payable hereunder.
 
2.4  “AS-IS, WHERE IS” Condition.  LESSOR SHALL HAVE NO LIABILITY RELATING TO
AND IS NOT MAKING, AND HAS NOT AT ANY TIME MADE, ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PARCEL, PREMISES OR ANY DEVELOPMENT THEREOF, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, PHYSICAL OR STRUCTURAL CONDITION, SOIL CONDITION,
ENVIRONMENTAL CONDITION, WETLANDS STATUS, TITLE, ZONING, TAX CONSEQUENCES,
IMPOSITIONS, UTILITIES OR UTILITY CAPACITY, POTENTIAL USES, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, COMPLIANCE WITH ANY LEGAL OR
OTHER REQUIREMENTS, OR THE TRUTH, ACCURACY OR COMPLETENESS OF ANY INFORMATION
PROVIDED TO LESSEE OR ANY OTHER PERSON, OR ANY OTHER MATTER OR THING REGARDING
THE PREMISES.  LESSEE ACKNOWLEDGES AND AGREES THAT LESSOR SHALL LEASE TO LESSEE
AND LESSEE SHALL ACCEPT THE PREMISES AS IS, WHERE IS, WITH ALL FAULTS.  LESSEE
HAS NOT RELIED AND WILL NOT RELY ON, AND LESSOR IS NOT LIABLE FOR OR BOUND BY,
ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PREMISES OR RELATING THERETO MADE OR FURNISHED BY
LESSOR OR ANY AGENT REPRESENTING OR PURPORTING TO REPRESENT LESSOR, TO WHOMEVER
MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS EXPRESSLY
SET FORTH IN THIS LEASE.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
EXPIRATION OR EARLY TERMINATION OF THIS LEASE. LESSEE HEREBY EXPRESSLY
ACKNOWLEDGES THAT IT HAS INSPECTED AND EXAMINED THE PREMISES TO THE EXTENT
DEEMED NECESSARY BY LESSEE IN ORDER TO ENABLE LESSEE TO EVALUATE THE LEASE, THE
PREMISES AND DEVELOPMENT, USE AND OPERATION OF THE PREMISES.  LESSEE REPRESENTS
THAT IT IS A KNOWLEDGEABLE LESSEE AND DEVELOPER OF COMMERCIAL, GAMING REAL
ESTATE PROJECTS, IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF LESSEE’S
CONSULTANTS, AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF LESSOR OR
ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO.
 

  Initialed by:               ____________   _______________   Lessor     
Lessee        

 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TERM
 
3.1  Commencement, Expiration.  The Term of this Lease shall be for a period
equal to the Term beginning on the Commencement Date and ending at 11:59 p.m. on
October 31, 2069 (the “Expiration Date”), unless sooner canceled or terminated
as provide herein.
 
3.2  No Extension Options.  Lessee shall have no right to extend the Term.
 
3.3  [Intentionally Deleted]


3.4  Cessation of Gaming Operations.  (a) Should any Governmental Authority,
including, without limitation, the Mississippi Gaming Commission (or any
successor thereto), having control over Lessee's future or current legal gaming
operations (“Gaming Operations”), take any action either globally or
specifically with respect to the Lessee’s Development which is not based on any
act or omission of Lessee, any of its Affiliates or their respective officers,
managers, directors, members or owners but would prohibit, deny or revoke
Lessee’s license or other authority to conduct Gaming Operations upon the
Premises or any property adjacent to the Premises in their entirety, then Lessee
or Lessor shall have the option to terminate this Lease upon written notice to
the other delivered within thirty (30) days of Lessee receiving actual notice of
any such action by the Governmental Authority; which termination shall be
effective on the earlier of: (i) the thirtieth (30th) day following the date
upon which the Gaming Operations are effectively prohibited, denied or revoked,
or (ii) the date specified by Lessee in connection with Lessee’s written
notification to Lessor of any such governmental action providing reasonable
details of such action.  Lessor shall have a right to object to any such
termination by Lessee under this Section 3.4(a) and assert that the provisions
of Section 3.4(b) are applicable.  In the event that Lessee does not timely
provide any such written notice to Lessor, Lessee shall be deemed to have waived
any right to terminate this Lease pursuant to this Section 3.4.


(b) If such prohibition, denial, or revocation is the result of anything that is
within the control of Lessee or its Affiliates or is based in whole or in part
on the acts or omissions of Lessee, any of its Affiliates or their respective
officers, managers, directors, members or owners or because of a finding
regarding the suitability of Lessee under the Mississippi Gaming Control Act,
then Lessee shall be in default under the terms of this Lease, and Lessor shall
be entitled to all remedies contemplated by Section 22.2(e).   Rent or any other
obligation under this Lease that specifically survives the termination hereof
shall continue to survive.

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 4
RENT


4.1  Rent.  Lessee shall pay to Lessor rent, including, without limitation, Base
Rent, Additional Rent and Additional Amounts, to Lessor pursuant to the terms
and provisions of this Article 4 (collectively, “Rent”).


4.2  [Intentionally Deleted]


4.3  [Intentionally Deleted]


4.4  Base Rent.  Upon commencement of construction of Phase 1 as contemplated by
Lessee’s RFP Response, Lessee shall pay to Lessor an amount equal to Fifty
Thousand Dollars ($50,000) as the initial Base Rent payment.  After the
commencement of gaming operations by Lessee (or an Affiliate of Lessee) on the
Parcel or any property adjacent or contiguous to the Parcel, Lessee shall pay
Lessor an annual minimum base rent of Six Hundred Thousand and no/100 Dollars
($600,000) (“Base Rent”). For the first (1st) Lease Year, Lessee shall be
entitled to a credit against Base Rent in the amount of Fifty Thousand Dollars
($50,000) to be applied to such year's Base Rent payments until the credit is
fully utilized.  This Base Rent credit relates to the good faith deposit and
application fee paid by Lessee pursuant to the RFP.  Beginning with the sixth
(6th) Lease Year (not counting any initial stub Lease Year of less than 9
months) and each successive Lease Year thereafter, Base Rent shall cumulatively
increase by two percent (2%) each Lease Year over the Base Rent for the
immediately preceding Lease Year.


4.5  Additional Rent.  In an effort to provide Lessor with a mechanism for
participating in the economic benefits to be derived from increased land values
as the development proceeds, Lessee shall pay additional rent for the Parcel in
the amounts calculated in the manner set forth in Sections 4.6 and 4.7
(collectively, “Additional Rent”).  Additional Rent for the final Lease Year
shall be due and payable within ninety (90) days after the expiration or earlier
termination of this Lease.  These obligations shall survive the expiration or
earlier termination of this Lease.


4.6  Calculation of Additional Rent based on Gross Gaming Revenues.  After the
commencement of gaming operations by Lessee (or an Affiliate of Lessee) on the
Parcel or any property adjacent or contiguous to the Parcel, Lessee shall pay
Lessor an annual percentage rent (the “Percentage Rent”) for each and every
Lease Year.  The Percentage Rent shall be equal to one percent (1%) of the Gross
Gaming Revenues generated by Lessee (or Affiliates of Lessee) on or relating to
the Premises or any property adjacent or contiguous to the Parcel owned, leased
or controlled by Lessee or any Affiliate.  Lessee acknowledges and agrees that
Gross Gaming Revenues shall include all sources of revenue generated by the
Development taken as a whole, including any revenue generated by Affiliates of
Lessee or by any development located on the Parcel or on any property adjacent
or contiguous to the Parcel.  For purposes of this Lease, the term “Gross Gaming
Revenues” shall mean the total gaming revenues received less winnings paid out,
and such term shall have the same meaning as gross gaming revenue for the
purpose of reporting and payment of license fees under the Gaming Control Act.

 
9

--------------------------------------------------------------------------------

 
 
4.7  Calculation of Additional Rent based on Adjusted EBITDA.  After the earlier
of: (i) commencement of operations of Phase 3 (as contemplated and defined in
Lessee’s RFP Response) of the Development by Lessee (or an Affiliate of Lessee)
on the Parcel or any property adjacent or contiguous to the Parcel owned, leased
or controlled by Lessee or any Affiliate or (ii) October 1, 2015, and in
addition to the Percentage Rent, Lessee shall pay Lessor an additional sum as
Additional Rent in an amount equal to 25 bps of Adjusted EBITDA (defined below)
generated by Lessee (or Affiliates of Lessee) on or relating to the Premises or
any property adjacent or contiguous to the Parcel owned, leased or controlled by
Lessee or any Affiliate for that Lease Year or portion thereof.  The Additional
Rent shall increase by 25 bps each Lease Year for the three immediately
subsequent Lease Years.  After all of the increases for the stated four (4)
Lease Years, the Additional Rent under this Section 4.7 shall equal 1.0% of
Adjusted EBITDA for that Lease Year and for each subsequent Lease Year.  In the
event Adjusted EBITDA exceeds Seventy-Five Million Dollars ($75,000,000) in any
Lease Year (“Hurdle Amount”), Lessee shall pay to Lessor as an additional
component of Additional Rent, an additional 25 bps of the amount of Adjusted
EBITDA in excess of the Hurdle Amount.  Lessee acknowledges and agrees that
Adjusted EBITDA shall include all sources of revenue to be generated by the
Development taken as a whole including any revenue generated by Affiliates of
Lessee or by any development located on or adjacent or contiguous to the
Parcel.  Lessee has provided Lessor a pro-forma reflecting the calculation of
Rent.  Lessor acknowledges that the pro-forma provided by Lessee is an estimate
only and is not meant to be a guarantee of the Rent for any period during the
Lease Term.  For purposes of this Lease, the term “Adjusted EBITDA” shall mean
aggregate EBITDA of Lessee and/or it Affiliates determined in accordance with
generally accepted accounting principles applied on a consistent basis,
including deduction of the payment of license fees paid under the Gaming Control
Act, but excluding any dividends and distributions to any equity owners of
Lessee.


4.8  Due Date.  Lessee shall pay the Rent described herein without offset or
deduction, except as expressly provided herein, and without notice or
demand.  The Base Rent due for any period of less than a full Lease Year, and
any installment of the Base Rent due for any period of less than a full month,
and any Additional Rent due for an operating period which does not equal a full
Lease or calendar year, shall be appropriately apportioned, based on a year of
twelve (12) thirty (30) day months  All Rent shall be payable in immediately
available funds which at the time of payment is legal tender for payment of
public and private debts in the United States of America.  Lessee shall pay Rent
by wire transfer to the account of Lessor pursuant to wire instructions provided
by Lessor from time to time.  Lessor may change the place or manner for delivery
of Rent payments upon thirty (30) days written notice to Lessee.


(a)  Base Rent.  The Base Rent during the Term of this Lease shall be due and
payable in equal monthly payments no later than the first day of each month;
provided, that, for the first (1st) Lease Year, Lessee shall be entitled to a
credit against Base Rent in the amount of Fifty Thousand Dollars ($50,000) to be
applied to such year's Base Rent payments until the credit is fully utilized.


(b)  Percentage Rent.  The Lessee shall pay an amount equal to the Percentage
Rent less the amount actually paid for Base Rent for the applicable Lease Year
pursuant to clause (a) immediately above on or before the forty-fifth (45th) day
following the end of each Lease Year.  Lessor shall have no obligation to
reimburse Lessee for any Base Rent in the event that the Percentage Rent is less
than the Percentage Rent.  The payment of Percentage Rent shall be accompanied
by a copy of all revenue reports which must be submitted to the Mississippi
Gaming Commission or the Mississippi Department of Revenue for purposes of
calculating licenses fees.  Lessee shall also provide to Lessor copies of any
and all financial statements, reports or audits required of Lessee or its
Affiliates by the Mississippi Gaming Commission or the Mississippi Department of
Revenue pursuant to the Gaming Control Act within ten (10) days after the same
are submitted to the Mississippi Gaming Commission or Department of Revenue.

 
10

--------------------------------------------------------------------------------

 



(c)  Additional Rent based on Adjusted EBITDA.   Additional Rent shall be due
and payable as soon after the end of each operating year as certified financial
statements are available to determine Adjusted EBITDA, but in no event more than
one hundred twenty (120) days after the end of each operating year.  Such
payment of Additional Rent shall be accompanied by a copy of any and all
financial statements, reports or audits of Lessee, its parent company and all
Affiliates.


4.9  Notice of Default.  Unless the time for payment of Rent has been extended
pursuant to Section 4.12, if by the due date for the payment of such Rent,
Lessor has not received the payment which has become due and payable, Lessor
may, but has no obligation to, deliver to Lessee (and to all Permitted
Mortgagees who have complied with Section 20.2 hereof) written notice demanding
that within forty-five (45) days thereafter, Lessee pay such Rent, together with
late payment charges and interest as described in Sections 4.10 and 4.11.


4.10  Interest.  Unless the time for payment of the Rent has been extended
pursuant to Section 4.12, there shall be added to any Rent payment which has
become due and payable but has not been paid, interest at the Interest Rate from
and after the fifteenth (15th) day following the date that the Rent payment
became due.


4.11  Late Charge.  In addition to the interest required by Section 4.10, a late
charge in the amount of three percent (3%) of the Rent payment due shall be
added to any Rent payment not paid on time.  Lessee acknowledges that such
amount is not a penalty but is intended to compensate Lessor for time and
internal collection efforts associated with any such late payment.


4.12  Extension. Prior to the time the Rent becomes due, upon Lessee’s written
request, Lessor may, but shall not be obligated to, extend the time for payment
of the Rent for an additional period not in any event to exceed a total
extension of more than ninety (90) days.  In order to be effective, any such
extension must be in writing and signed by Lessor.  No more than three (3)
extensions may be granted by Lessor during any one (1) Lease Year.  If an
extension is granted, there shall be added to the deferred payment a late charge
of two percent (2%) and interest at the Interest Rate on the deferred payment
and late charge.  This deferred Rent late charge and interest shall be a lien on
the Improvements and other personal property of Lessee on the Parcel.

 
11

--------------------------------------------------------------------------------

 

4.13  Arrears.  If the Rent is at any time more than six (6) months in arrears,
this Lease shall, subject to the other provisions of this Lease, at the election
of Lessor automatically terminate, and Lessor may proceed to cancel it on the
land records of Harrison County, Mississippi.


4.14  Right to Inspect.   Lessor, at its cost, shall have the right to inspect
or audit, in Lessee's offices, during Lessee's usual business hours, within the
one hundred eighty (180) day period following delivery of the statements
supporting the calculation of Additional Rent, Lessee's books and records
referred to in such statement or relating thereto.  Any independent certified
public accountant or other professional utilized by Lessor in respect to any
such inspection or audit shall not be engaged on a contingency fee or similar
basis, but shall only be engaged on the basis of a fixed fee or fixed hourly
rate schedule.  Lessor shall pay the costs of such audit or inspection, but
shall not be obligated to reimburse Lessee or its accountants time required to
be devoted to any such inspection or audit; provided, however, that if the
statements supporting the calculation of Additional Rent for the time period in
question is determined to be in error, resulting in an under payment by Lessee
of more than five percent (5%) during the applicable period under review, Lessee
shall pay Lessor’s inspection/audit costs.  Lessor may not conduct an inspection
or have an audit performed pursuant to this paragraph more than once during any
calendar year.


ARTICLE 5
ADDITIONAL AMOUNTS


5.1  Additional Amounts.  In addition to the Base Rent or Additional Rent,
Lessee shall also pay or cause to be paid all undisputed Impositions and all
other costs, expenses, liabilities, obligations or other payments which Lessee
under this Lease assumes and agrees to pay, all of which are hereinafter
referred to individually and collectively as “Additional Amounts”.  After the
Effective Date and during the Term, Lessee, at its sole cost and expense, shall
pay or cause to be paid, in addition to the Impositions, all charges for gas,
electricity, light, heat, power, telephone, cable or other communication
service, and any other utilities rendered or supplied upon or in connection with
the Premises, and shall indemnify Lessor and save Lessor harmless from and
against any liability or damages on account thereof.  To the extent any
statement for such services covers any period before the Effective Date or after
the Expiration Date, such statement shall be prorated such that Lessee shall pay
only such portion that is attributable to the period within the Term.


5.2  Payment.  Lessee shall pay or cause to be paid all Additional Amounts
within thirty (30) days of written demand by Lessor and before any interest,
penalty, fine or cost accrues for nonpayment, provided, however, that if any
Additional Amounts may by law be paid in installments, Lessee may pay such
Additional Amounts in installments together with applicable interest
thereon.  Such installments may not extend past the Expiration Date.  Lessee
shall pay all such installments and any applicable interest at the time they
become due and before any further penalty or fine may be added thereto.


5.3  Evidence.  Within a reasonable period after Lessee receipt of Lessor’s
written request, Lessee shall furnish to Lessor pertinent official receipts or
other proof satisfactory to Lessor evidencing the payment of any Additional
Amounts before the same become delinquent.

 
12

--------------------------------------------------------------------------------

 
 
5.4  Interest.  If Lessee fails to pay or cause to be paid in accordance with
Section 5.2 any Additional Amounts, then Lessor shall have all the rights and
remedies provided in Section 22.2, as in the case of nonpayment of Rent and in
Section 18.1, including the right to interest at the Interest Rate on all such
Additional Amounts, if and to the extent paid by Lessor from and after the date
of Lessee’s nonpayment.


5.5  Taxes.  Lessor agrees that Lessee shall have no responsibility or liability
for any tax imposed upon Lessor’s interest in the Parcel or Lessor’s interest in
this Lease.  Lessor shall have no liability to Lessee for ad valorem or other
taxes of any kind assessed against Lessee’s Leasehold Estate or Improvements.


ARTICLE 6
USE OF THE PARCEL AND PREMISES


6.1  Uses.  The Parcel may be used for any use permitted by the Development
Plan, as may be amended or revised from time to time.  No portion of the
Premises may be used for any illegal activities, environmentally hazardous
activities, dry-cleaner (except a location exclusively for pick-up and
drop-off), massage parlor, hot tub facility or suntan facility (other than
on-site spa related facilities), night club or adult entertainment facility
(other than those contained within the gaming facility itself or adjoining
facilities including the tower entrance to the gaming vessel) or any store the
principal purpose of which is the sale of alcoholic beverages for consumption
off premises at any time during the Term.


6.2  Development Plan.  Lessor has leased the Parcel for development,
construction, operation and use consistent with the Development Plan, as the
same may be amended or revised from time to time.  The Development Plan is
outlined in Lessee’s RFP Response and is incorporated herein by this
reference.  The Development Plan and any amendments or modifications thereto
shall be subject to the prior written consent of Lessor which may be withheld or
conditioned in Lessor’s reasonable discretion.  Lessor hereby consents to the
Development Plan as contemplated herein.  Lessee shall develop, construct and
operate the Parcel only in accordance with the Development Plan; provided,
however, that if Lessee desires to develop the Parcel in a manner which is
different than the Development Plan, Lessee shall submit for Lessor’s approval
an amendment to or revision of the Development Plan and shall otherwise comply
with all requirements of amending or revising the Development Plan set forth in
the Development Plan or applicable Requirements.  If the revised or amended
Development Plan would require zoning inconsistent with any existing zoning,
Lessor agrees to authorize Lessee to submit and process a request for a change
of zoning to the City.  Any rezoning shall be done upon the mutual agreement of
both Lessee and Lessor.


6.3  Zoning.  Lessee agrees to abide by the applicable provisions of any zoning
regulations applicable to the Parcel and Improvements and other applicable City
land use ordinances.


6.4  Historic Restrictions.  Lessee acknowledges and understands that the Parcel
may be subject to the provisions, guidelines and restrictions under the
Antiquities Law of Mississippi (Chapter 7 of Title 39 of the Mississippi Code of
1972, as amended) (“Antiquities Law”).  Therefore certain actions with respect
to historically significant properties such as all or a portion of the Parcel
are subject to approval by the Mississippi Department of Archives and History
(“MDAH”), including, without limitation, construction of additional
improvements, demolition and removal of existing improvements, and certain
actions that may alter the architectural nature or façades of the
improvements.  Lessor shall give notice of the execution of this Lease to MDAH
as contemplated by the Antiquities Law.  In the event that the Parcel is
designated as a Mississippi Landmark by the MDAH, Lessee agrees to comply with
the provisions of the Antiquities Law.

 
13

--------------------------------------------------------------------------------

 
 
6.5  Waste.  Lessee shall not conduct or permit to be conducted any public or
private nuisance on the Premises, nor commit or permit to be committed any waste
thereon.  Unless provided in the Development Plan, without the prior written
consent of Lessor, which will not be unreasonably withheld, Lessee shall not
move, use, destroy, cut or remove (or permit to be moved, used, destroyed, cut
or removed) any timber, protected native plants or standing trees on the Parcel,
except only those which are necessary for the use of the Parcel to the
Development Plan.  Lessee shall report to Lessor any known or suspected trespass
or waste committed on the Parcel.


6.6  Conformity to Law.  Lessee shall maintain the Premises in a clean and safe
condition and in accordance with Applicable Standards.  Lessee shall not use or
permit the Premises to be used or occupied at any time during the Term in any
manner that is not in full conformity with all applicable regulations.  Lessee
promptly shall at all times comply with all applicable Requirements with respect
to the Premises, including without limitation the condition, maintenance, use,
operation, occupation, improvement and alteration of the Premises, without
regard to the nature or cost of the work required to be done, extraordinary, as
well as ordinary, of any Governmental Authority, and of any and all of their
departments and bureaus of any applicable Fire Rating Bureau or other body
exercising similar functions, affecting the Premises, or any street, avenue or
sidewalk comprising a part or in front thereof or any vault in or under the
same, or requiring the removal of any encroachment, or affecting the
construction, maintenance, use, operation, management or occupancy of the
Premises, whether or not the same involve or require any structural changes or
additions in or to the Premises without regard to whether or not such changes or
additions are required on account of any particular use to which the Premises,
or any part thereof, may be put, and without regard to the fact that Lessee is
not the fee owner of the Premises.  Lessee also shall comply with any and all
provisions and requirements of any casualty, liability or other insurance policy
required to be carried by Lessee under the provisions of this Lease.  Lessee
shall not permit any extra hazardous business, use or purpose to occur on or
about the Premises.  Lessee shall promptly provide Lessor written notice of (i)
Lessee’s obtaining knowledge of any release of any Regulated Substance on, in,
under or from the Premises; (ii) Lessee’s receipt of any notice to such effect
from any Governmental Authority; and (iii) Lessee’s obtaining knowledge of the
incurring of any expense or loss by such Governmental Authority or by any other
Person in connection with the assessment, containment or removal of any
Regulated Substance for which expense or loss Lessee may be liable, in whole or
in part, or for which expense or loss a lien may be imposed on the Premises.  If
Lessee desires to contest the validity or applicability of any Requirement other
than as set forth specifically in the Lease, including without limitation,
Section 11.1, Lessee, at its sole cost and expense, may carry on such contest,
provided that non-compliance shall not constitute a crime or expose Lessor or
the Premises to any penalty, fine, liability or expense.

 
14

--------------------------------------------------------------------------------

 
 
6.7  Minerals.  Lessor excepts and reserves out of the Parcel all oils, gases,
geothermal resources, coal, ores, minerals, fertilizer and fossils of every kind
which may be in or upon the Parcel.  Notwithstanding the foregoing, Lessor
reserves no right to enter upon the Parcel to inspect, explore or extract any
such items without the prior written consent of Lessee unless the reservation of
such a right of entry is required by any applicable Requirements.  Lessee may
withhold its consent to a request by Lessor for entry if Lessee believes in its
reasonable discretion that any such entry would delay, interfere with or
otherwise adversely affect the development, construction, operation or use of
the Parcel.  Lessee shall be entitled to reasonable compensation for any damages
resulting from the exercise of the rights reserved hereunder.


6.8  Quiet Enjoyment.  Lessor warrants that Lessee shall quietly have, hold and
enjoy the Parcel and the Premises during the Term of this Lease so long as
Lessee is not in default (i.e., any required notice having been given and any
applicable cure period having expired) under this Lease.


6.9  Surrender.  Lessee shall peaceably surrender possession of the Premises
upon the Expiration Date or earlier termination of this Lease.  Upon the
expiration or earlier termination of this Lease, fee title to the Premises,
including, without limitation, all Improvements, shall vest in Lessor free and
clear of any liens or encumbrances of any type other than those created by
Lessor without any obligation by Lessor to pay any compensation therefor to
Lessee.


ARTICLE 7
EASEMENTS AND DEDICATIONS


7.1  Grant.  Lessor hereby agrees to make land available for easements
(hereinafter called “Public Use Interest”) for roadways, access, utilities and
drainage over, under and upon and across such portions of the Parcel as are
identified and designated from time to time by Lessee and are reasonably
necessary or desirable for implementation of the Development Plan.  Such Public
Use Interest shall be easements, as required by the applicable Governmental
Authority and permitted by state law, and shall in all cases survive expiration,
cancellation or termination of this Lease and the Leasehold Estate created
pursuant hereto.


7.2  Designation.  Before Lessor will make a Public Use Interest available,
Lessee shall deliver a legal description of the applicable portion of the Parcel
and a completed application for right-of-way describing the nature of the Public
Use Interest required.


7.3  [Intentionally Deleted].


7.4  Dedication to Public Agencies.  After notification and upon receiving full
compensation for the Public Use Interest in the manner described above, Lessor
shall promptly execute and deliver a perpetual easement for the Public Use
Interest in recordable form to the purchaser of the Public Use Interest.  The
purchaser of the Public Use Interest shall thereupon immediately dedicate the
Public Use Interest to the applicable Governmental Authority or utilities and
record such Public Use Interest in the real property records of Harrison
County.  Upon such dedication with respect to a perpetual easement Public Use
Interest, this Lease shall automatically be subordinate to such Public Use
Interest, and Lessee shall have no responsibilities under this Lease with
respect to the portion of the Parcel included in the Public Use Interest (except
for matters occurring prior to the dedication) until such time, if ever, that
the Governmental Authority or the utility abandons the Public Use
Interest.  Upon such abandonment, the Public Use Interest shall automatically
become subordinate to this Lease until such time, if ever, that the Public Use
Interest is once again dedicated to a Governmental Authority or a
utility.  Lessor shall also execute such other and further documents as may be
required to fully implement the intent of this Section, provided that any other
documents executed pursuant to this Section shall not affect any real property
other than the portion of the Parcel designated and sold for the Public Use
Interest.

 
15

--------------------------------------------------------------------------------

 
 
7.5  Reduction of Parcel.  Upon dedication to and acceptance by the applicable
Governmental Authority or utility of a fee Public Use Interest, the portion of
the Parcel included in the fee Public Use Interest shall be deducted from the
Parcel for all purposes under this Lease and this Lease shall be terminated as
to such portion of the Parcel.  Upon dedication to and acceptance by the
applicable Governmental Authority or utilities of a perpetual easement Public
Use Interest, the acreage included in the Public Use Interest, unless otherwise
agreed to by Lessee, shall remain in the Parcel.  If the Governmental Authority
or the utility ever abandons the perpetual easement Public Use Interest, then
the acreage comprising the Public Use Interest shall once again be included in
the acreage of the Parcel for calculating Base Rent until such time, if ever,
that the Public Use Interest is once again dedicated to a Governmental Authority
or a utility.


7.6  Easements.  At Lessee’s election and without further consent of Lessor,
Lessee may, from time to time, create private, exclusive or non-exclusive
easements over, under, upon and across the Parcel for roadway, access, drainage
and utilities, including, without limitation, water, power, gas, electric,
sewer, telephone, cable television and other communications; provided, however,
that such easements shall be for a term that does not extend beyond the
Expiration Date.  Any such easement shall terminate upon the later of: (a) the
termination of this Lease, or (b) the termination of all Subleases and Space
Leases to which the Lessor attorns in accordance with this Lease and which are
utilizing the easement.


7.7  Water Front Lease.  As a material inducement to Lessor to execute this
Lease and as an ongoing condition of this Lease, Lessee shall sub-lease or cause
the appropriate party to enter into a lease with the City of Gulfport for the
sixty feet of property running along the water’s edge on the two adjoining
properties that Lessee or its Affiliates have under contract to lease (“Water
Front Lease”).  The primary terms of such lease shall be: (i) a 60 foot wide
strip the length of the waterfront for purposes of a pedestrian friendly
boardwalk, (ii) a 99 year lease term and (iii) annual rentals of One Dollar
which may be prepaid in full.  Lessor hereby represents and covenants to Lessee
that to the best of its knowledge the primary purpose of the sub-lease is for
the City of Gulfport to beautify the Parcel in a manner to increase pedestrian
traffic to the Parcel and the Bert Jones Yacht Basin and that Lessor shall take
no steps either through action or inaction relating to the Water Front Lease
that would have a negative impact to the development plans and intended gaming,
lodging and entertainment operations of Lessee on the Parcel as described in
Lessee’s RFP Response.

 
16

--------------------------------------------------------------------------------

 

ARTICLE 8
CONSTRUCTION AND IMPROVEMENTS


8.1  Definition.  All buildings, fixtures, streets, curbs, sewers, drainage and
flood control structures, sidewalks, fences, utilities, landscaping, signs and
other structures or improvements of every kind and nature which exist, at any
time, and any and all alterations, replacements, additions, upgrades or
substitutions relating thereto on, above and below the Parcel or a portion
thereof are considered “Improvements” under this Lease.


8.2  Construction.  Lessee covenants that Lessee shall commence and diligently
pursue completion of the Improvements to the Premises in accordance with the
Development Plan and Construction Plans (“Lessee’s Construction”) to be
performed at Lessee’s sole cost, risk and expense.  Lessee represents and
warrants that Lessee’s Construction will be performed in a workmanlike manner,
according to the Construction Plans.  Subject to the provisions regarding Force
Majeure Events, Lessee’s Construction will be substantially completed on or
before the Construction Deadline.


8.3  Construction Plans.  Lessee shall within thirty (30) days after the
Effective Date submit to the Lessor a plan for the construction of Improvements
upon the Parcel (hereinafter called “Construction Plans”).  The Construction
Plans shall conform with the requirements and restrictions of the Development
Plan.  The Construction Plans shall include a legal description and survey of
the applicable portion of the Parcel locating the Improvements, utilities,
grading and drawings of the elevation of the Improvements.


8.4  Approval of Construction Plans.  The Construction Plans shall be prepared
by architects, engineers and other design professionals duly licensed to
practice in the State of Mississippi.  Within seventeen (17) days after receipt
of the Construction Plans, Lessor will notify Lessee of its approval of the
Construction Plans or of the manner in which the Construction Plans fail to
conform to Lessor’s construction requirements or otherwise fail to meet with
Lessor’s approval.  If necessary, within twenty (20) days after receipt of
Lessor’s notice, Lessee will cause the Construction Plans to be revised in such
manner as is required to obtain the approval of Lessor and will submit revised
Construction Plans to Lessor for its approval, which shall be granted or denied
within fifteen (15) days of receipt of the revised Construction Plans.  If
Lessor fails to respond to Lessee’s Construction Plans (or revisions thereto)
within the time periods specified above, then the period of delay beyond the
applicable deadline shall constitute a “Lessor Delay”.  Except as provided in
Section 22.1, the foregoing process shall continue until Lessor has approved the
Construction Plans.  After Lessor has approved the Construction Plans, Lessee
shall initial and return to Lessor one (1) set of the approved Construction
Plans showing the date of Lessor’s approval. The performance of Lessee
Construction may not commence in any manner whatsoever within the Premises until
Lessor has approved the Construction Plans.  Subject to the extension by the
length of any Lessor Delays and provided Lessee has provided the Construction
Plans in accordance with Section 8.3, if Lessee has not received final approval
from Lessor of the Construction Plans within sixty (60) days after the Effective
Date (the “Plan Approval Deadline”), Lessee may terminate this Lease and all of
its obligations hereunder by providing written notice thereof to Lessor within
thirty (30) days after the Plan Approval Deadline.  Lessee may also elect to
continue this Lease in effect.

 
17

--------------------------------------------------------------------------------

 
 
8.5  Updates to Construction.  At the end of the fifth (5th) Lease Year, and
every five (5) year period thereafter, Lessee, following receipt of written
request therefore from Lessor, shall provide Lessor with notice of any
substantial changes to the Improvements, together with a set of revised as-built
Construction Plans of such Improvements.  In addition, from time to time, upon
the request of Lessor, Lessee shall provide Lessor with copies of all surveys,
engineering and/or environmental reports, feasibility studies, blueprints and/or
other documentation regarding the Parcel or the Improvements constructed thereon
which are in Lessee’s actual possession or control at the time the request is
made.  Lessee may require that the Lessor pay the reasonable cost of copying
such documentation as a condition to making such copies.  All documents
delivered to Lessor pursuant to the preceding two sentences shall be provided
for Lessor’s information, without warranty by Lessee.


8.6  Revisions to Construction Plans.  Following Lessor’s approval of the
Construction Plans, Lessee may not cause changes to be made to the Construction
Plans without Lessor’s prior, written consent.  Within ten (10) days after
receipt of the revisions to the Construction Plans, Lessor will notify Lessee of
its approval of the revisions of the Construction Plans or of the manner in
which said revisions fail to conform to Lessor’s requirements or otherwise fail
to meet with Lessor’s approval.  If necessary, within five (5) days after
receipt of Lessor’s notice, Lessee will cause the subject revisions to the
Construction Plans to be revised in such manner as is required to obtain the
approval of Lessor and will submit revised Construction Plans to Lessor for its
approval, which shall be granted or denied within ten (10) business days of
receipt of the revised Construction Plans.


8.7  Permits.  Lessee shall have the obligation, at Lessee’s sole expense, to
apply for, obtain and maintain any and all applicable licenses, permits, zoning
and approvals required by any Governmental Authority for the performance of any
of Lessee’s Construction and for any and all activities of Lessee in or about
the Premises (collectively, the “Permits”, and each a “Permit”).  To the extent
reasonably required, Lessor agrees to cooperate with Lessee in obtaining the
Permits, provided that Lessee reimburses Lessor for any reasonable costs
associated with such cooperation.  Such cooperation shall include, if reasonably
necessary, the execution by Lessor of any applications or other documents
necessary for any Permits.


8.8  Copies of Permits.  Lessee shall provide Lessor with copies of any
occupancy permit, State Fire Marshal approval and other required Permits
pertaining to the occupancy of the Premises following the completion of Lessee’s
Construction before full or partial occupancy of the Premises may occur.


8.9  Reports of Contractors.  Lessee shall cause its general contractor to
provide monthly updates to Lessor on or before the tenth (10th) day of each
month, commencing ninety (90) days after a notice to proceed is issued to the
general contractor, stating (i) whether or not the construction and expected
completion of Lessee’s Construction are on schedule, and if not, in what
respects such work is behind schedule, and (ii) whether any defaults or events
which with notice, passage of time or both would constitute a default exist
under any construction or related agreements, certificates, permits or other
documents associated with Lessee’s Work, including, without limitation, any
default of payment obligations to contractor or any subcontractors.

 
18

--------------------------------------------------------------------------------

 
 
8.10  Major Alteration.  If due to a casualty, obsolescence or any other reason,
Lessee desires to construct additional Improvements, make significant
modifications to the exterior of any existing Improvements or to demolish any
Improvements, Lessee shall submit to Lessor plans for such action and such plans
shall be deemed Construction Plans and such plans and construction shall be
subject to the provisions of this Article 8, including, without limitation, the
review and approval of Lessor.


8.11  No Lessor Warranty.  Lessor’s approval of the Construction Plans shall not
be construed as representing or implying that the plans and specifications will,
if followed, result in properly designed improvements, and shall not be
considered or construed as having made any express or implied warranty
whatsoever as to the adequacy, quality, fitness or purpose of any physical
conditions, materials, workmanship, plans, specifications, drawings or other
requirements pertaining to the construction of the work contemplated therein,
and Lessor expressly disclaims any and all such warranties.  Such approval shall
in no event be construed as representing or guaranteeing that any improvement
built in accordance with the applicable plans and specifications will be built
in a good or workmanlike manner.  Lessor shall not be responsible or liable for
any defects in any plans or specifications submitted, revised, or approved
pursuant to the terms of this Lease, any loss or damage arising from the
noncompliance of such plans and specifications with applicable Requirements, nor
any defects in construction undertaken pursuant to such plans and
specifications.


8.12  General Requirements.  The following requirements shall apply to the
performance of Lessee’s Construction and, unless waived in writing by Lessor, to
any Major Alterations during the Term (each, “Lessee’s Work”):


(a)  Lessee, at its sole expense, shall apply for and obtain any and all
necessary Permits.


(b)  Lessee’s selection of the general contractor(s) to perform Lessee’s
Construction shall be subject to the prior, written approval of Lessor, which
approval shall not be unreasonably withheld, delayed or conditioned.  The
general contractor shall be a licensed Mississippi contractor, and proof of such
license shall be furnished to Lessor prior to the commencement of any work.


(c)  Lessee, at its sole cost and expense, shall cause to be delivered to
Lessor, as co-obligee a payment and performance bond of a surety company of
recognized responsibility licensed to do business in the State of
Mississippi.  The bond must be in a form and be written by a surety company
approved by Lessor (which approval shall not be unreasonably withheld, delayed
or conditioned) and must:  (i) be in the amount of the entire cost of Lessee’s
Work in accordance with approved final plans and specifications and as such
construction cost is stipulated in the construction contract between Lessee and
its contractor;  (ii) guaranty the full and timely performance of the contract
for Lessee’s Work; and (iii) be in an amount sufficient to assure that all
obligations will be paid for labor and material supplied in connection with
Lessee’s Work in accordance with the approved final plans and specifications.

 
19

--------------------------------------------------------------------------------

 



(d)  Without limiting any other indemnity obligations set forth in this Lease,
Lessee shall protect, hold harmless and indemnify Lessor from and against
claims, damages, losses and expenses, including reasonable attorneys’ fees,
arising out of or resulting from, directly or indirectly, performance of
Lessee’s Work or any defects or alleged defects in design or construction,
including claims, damages, losses (including loss of revenue) and expenses
(including attorneys’ fees) arising out of or resulting from, directly or
indirectly, the negligent acts or omissions of Lessee’s contractors,
subcontractors, suppliers, and anyone directly or indirectly employed by
them.  The foregoing indemnity obligation includes any claims by the owners or
lessees of adjacent property.


(e)  Prior to the execution of its construction contract, Lessee shall submit to
Lessor for Lessor’s review and approval copies of the construction contract and
related contract documents (including a detailed cost breakdown and completion
schedule) between Lessee and its contractor pertaining to Lessee’s Work.  The
contract for the performance of Lessee’s Work shall provide, without limitation,
that Lessee’s Work will be performed in compliance with the Construction Plans
and on a schedule subject to Lessor’s reasonable approval.


(f)  The performance of Lessee’s Work shall be in a workmanlike and diligent
manner to full completion, free from defects and in conformance with the
approved plans and specifications, all Permits, applicable Requirements and the
approved contract documents.  Without limiting the foregoing, Lessee and its
contractors and agents shall conform to and observe all applicable Requirements
relating to demolition, abatement, excavation, construction or repair and shall
protect all buildings and structures on adjacent properties to the extent
required by applicable Requirements.  After the commencement of Lessee’s Work
and until substantial completion thereof and excluding Force Majeure Events,
Lessee shall not abandon (or permit to be abandoned) the Lessee’s Work for any
period greater than twenty (20) consecutive days.  Following completion of
Lessee’s Work, Lessee shall cause its contractors to promptly correct any work
which is defective or fails to conform to the approved plans and specifications,
whether observed before or after substantial completion thereof.


(g)  Lessee’s Work shall be performed at Lessee’s sole expense and risk, and
Lessor shall have no liability therefor.  Lessor shall not have any financial
obligation or other obligation of any kind under this Lease except as
specifically set forth herein and shall not be liable, directly or indirectly,
for the payment of any sums whatsoever, or for the performance of any other
obligation whatsoever, arising out of the work performed pursuant to any
contracts related to Lessee’s Work.


(h)  Lessee shall cause the Architect to provide Lessor with complete “as built”
Construction Plans within sixty (60) days after the substantial completion of
Lessee’s Work.

 
20

--------------------------------------------------------------------------------

 

8.13  No Liens.  Lessee covenants and agrees to pay for all work, labor and
materials, and all expense whatsoever in connection with the performance of
Lessee’s Construction and agrees to keep and hold Lessor fully harmless against
all mechanic’s, furnisher’s or other liens and claims of every kind, which may
arise out of or be based upon any such work, construction, removal of
improvements, or any alterations, repairs or maintenance.  In the event that any
lien is filed against the Premises or against Lessee’s Leasehold Estate under
this Lease, then the Lessee shall, within thirty (30) days from the date that
the lien is filed, and in any event prior to the date any party commences
proceedings to foreclose on such lien, either:  (1) pay the claim and cause the
lien to be removed from the Premises and/or the Leasehold Estate of Lessee under
this Lease or (2) furnish security in an amount sufficient to cause the lien to
be removed from the Premises and/or the Leasehold Estate of Lessee under this
Lease.


8.14  Ownership.  All Improvements constructed by Lessee shall be the property
of Lessee or any successor-in-interest (“Owner”) and shall, unless and until
they become the property of Lessor as herein specifically provided, be subject
to assessment for ad valorem taxes in the name of the Owner.


8.15  Subleases.  In connection with any Sublease or Assignment actually
approved by Lessor, Lessee may sell all of its rights, title and interest in and
to any and all Improvements and may allow Sublessees or Assignees to construct
Improvements subject to the terms and provisions contained herein, in which
event the party which so purchases or constructs such Improvements, and its
successors and assigns, shall thereafter be deemed to be the Owner of such
Improvements and shall be subject to the requirements, and enjoy the benefits,
of this Lease as to such Improvements.


8.16  Appraisal.  If the value of the Improvements must be determined by
appraisal, said appraisal shall consider the condition and current value of the
Improvements and their suitability for uses ordinarily made of the lands on
which the Improvements are located at the time of the appraisal.


8.17  Removal.  With the approval of any applicable Permitted Mortgagee and
Lessor, the Owner of the Improvements shall have the right, from time to time,
to remove or demolish all or any part of such Improvements on the Parcel which
have been damaged or become obsolete; provided, however, that Lessee shall
continue to be obligated to pay Rent as set forth herein.  Lessee shall promptly
and with diligence proceed to replace or restore all Improvements that have been
removed with Improvements that have been approved by Lessor.


8.18  Improvement District.  Notwithstanding anything to the contrary in this
Lease, Lessor and Lessee acknowledge and agree that the Parcel may be included
within the boundaries of a City or county special assessment or improvement
district; provided, however, that any assessment or lien shall attach and
encumber only Lessee’s Leasehold Estate and the Improvements.  Lessee shall
furnish Lessor with the amounts of assessments and charges of every character
levied against the Leasehold Estate or the Improvements as soon as the
assessments are charged or levied.  Lessee agrees to make timely payment of all
assessment charges.  If any installment of any assessment or charge against
Lessee’s Leasehold Estate is not paid when due, then such nonpayment shall be a
default under this Lease.  If the delinquent amounts against the Leasehold
Estate and Improvements are not paid within thirty (30) days from the date due,
then Lessor may exercise the rights under Section 18.1 or may act to terminate
this Lease.  This Section shall not be construed as constituting a lien against
the fee interest of Lessor in the Parcel, nor any obligation against Lessor to
pay charges or assessments imposed pursuant to an improvement plan.  No action
of any nature may be brought to forfeit, terminate or foreclose Lessor’s title
or fee interest in the Parcel for failure of Lessee to pay any assessment.

 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 9
REPAIRS AND MAINTENANCE


9.1  Repair.  After the Effective Date and during the Term, Lessee, at its sole
cost and expense, shall maintain and repair the following components of the
Premises consistent with Applicable Standards:  the structure and exterior
façade of the Improvements, all base building fixtures, equipment and systems,
all base building common areas, and all public and other improvements outside of
the buildings comprising the Improvements.  Lessee shall not permit any physical
waste to the Premises, and shall, except as provided herein, and at Lessee’s
sole cost and expense, make all repairs and replacements, structural or
otherwise, required to maintain the Improvements in accordance with Applicable
Standards.  Lessee shall maintain all portions of the Premises and, to the
extent required by Requirements, all areas adjoining the same, in a clean, neat
and orderly condition, free of dirt, rubbish, snow, ice and unlawful
obstructions, and in accordance with Applicable Standards. Lessee shall comply
with, or it shall cause to be complied with, all requirements of all policies of
public liability, fire or other insurance at any time in force with respect to
the Premises.


9.2  No Services.  Notwithstanding any other provision in this Lease, Lessor
shall not be required to furnish any services or facilities or to make any
repairs, alterations, replacements or improvements whatsoever in or to the
Premises.  Lessee hereby assumes the full and sole responsibility for the
condition, operations, repair, replacement, and maintenance and management of
the Premises including, without limitation, all Improvements.


ARTICLE 10
LIENS


10.1  Payment; Indemnity.  Lessee shall be responsible for payment of all costs
and charges for any work done by or for it on the Premises or in connection with
Lessee’s occupancy thereof, and, subject to the provisions of Section 10.2,
Lessee shall keep the Premises free and clear of all mechanics’ liens and other
liens and encumbrances on account of work done for or authorized by Lessee or
Persons claiming under it or bond over such liens according to state
law.  Lessee expressly agrees to and shall indemnify and hold Lessor harmless
against liability, damages, costs, attorneys’ fees and all other expenses or
loss on account of claims of lien  or other encumbrances of laborers or material
men or others for work performed or materials or supplies furnished for or
authorized by Lessee or Persons claiming under it.


10.2  Release; Contest.  If, because of any act or omission (or alleged act or
omission) of Lessee, any mechanics’, materialmen’s or other lien, charge or
order for the payment of  money shall be filed or recorded against the Premises
or against Lessor (whether or not such lien, charge or order is valid or
enforceable as such), Lessee shall, at its own expense, cause the same to be
released and discharged of record within thirty (30) days after Lessee shall
have received notice of the filing or recording thereof, or Lessee may, within
said period, in the case of mechanics’ or materialmen’s liens, furnish to Lessor
a bond, letter of credit or other instrument satisfactory to Lessor against any
other lien, charge or order, in which case Lessee shall have the right in good
faith to contest the validity or amount thereof.  Notwithstanding the foregoing,
if Lessee has already furnished a bond to a Permitted Mortgagee, Lessee may
satisfy the requirements of this Section 10.2 by providing Lessor with a copy of
such bond.

 
22

--------------------------------------------------------------------------------

 
 
10.3  Notice.  Should any claims of lien or other encumbrances be filed against
the Parcel or any action purporting to affect the title to the Parcel be
commenced, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.


ARTICLE 11
CONTESTS


11.1  Lessee Right to Contest.  Notwithstanding anything contained herein to the
contrary, after written notice to Lessor, Lessee may contest by appropriate
legal proceedings, conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any Imposition, Requirement,
lien, encumbrance, charge or any other adverse claim against the Premises
provided that: (a) the fee interest of Lessor shall not thereby be encumbered in
any manner (or, if encumbered, such fee interest is adequately protected by a
bond or similar security ensuring payment of the disputed item in the event
Lessee’s protest is unsuccessful); (b) such proceeding shall operate to suspend
the collection of any fine, fee, charge, assessment or Imposition from Lessor
and the Parcel; and (c) Lessor shall not thereby become subject to any civil or
criminal liability whatsoever for Lessor and Lessee’s failure to comply.


ARTICLE 12
INDEMNIFICATION


12.1  Losses.  Lessee hereby expressly agrees to indemnify and hold Lessor and
its officers, directors, commissioners and employees (collectively, the
“Indemnitees”) harmless, or cause Lessor to be indemnified and held harmless,
from and against all liabilities, obligations, damages, penalties, claims,
causes of action, costs, charges and reasonable expenses, including reasonable
attorneys’ fees and costs (collectively “Losses”), which may be imposed upon or
incurred by or asserted against Lessor after the Effective Date by reason of the
following:


(a)  any restoration, construction or other work or thing done in or on the
Premises or any part thereof;


(b)  any use, non-use, possession, occupation, alteration, repair, condition,
operation, maintenance or management of the Premises or any part thereof or of
any street, alley, sidewalk, curb, vault, passageway or space comprising a part
of or adjacent to the Premises or any part thereof;

 
23

--------------------------------------------------------------------------------

 

(c)  any accident, injury (including death at any time resulting therefrom) or
damage to any Person or property occurring in or on the Premises or any part
thereof or in, or about any sidewalk or vault;


(d)  any failure on the part of Lessee to perform or comply with
any  Requirements or with any of the covenants, agreements, terms or conditions
contained in this Lease on its part to be performed or complied with;


(e)  any lien or claim which may have arisen out of any act of Lessee or any
agent, contractor, servant or employee of Lessee against or on the Premises or
any lien or claim created or permitted to be created by Lessee in respect of the
Premises against any assets of any of the Indemnitees under the laws of the
State of Mississippi or of any other Governmental Authority or any liability
which may be asserted against any of the Indemnitees with respect thereto;


(f)  any failure on the part of Lessee to keep, observe and perform any of the
terms, covenants, agreements, provisions, conditions or limitations contained in
any contract for construction of Improvements at the Premises or in connection
with any Subleases, on Lessee’s part to be kept, observed or performed;


(g)  any right to contest by Lessee expressly permitted pursuant to the
provisions of this Lease;


(h)  any action taken by any Person or Governmental Authority pursuant to any
Environmental Statute or under common law, pertaining to Regulated Substances,
or in any manner arising out of or related to the presence, use, generation,
storage, disposal or transport of any Regulated Substance or environmental
contaminants found in, on or under, affixed to or emanating from the Premises,
provided, however, such indemnity shall not relate to any pre-existing
environmental condition or any environmental condition caused by Lessor; or


(i)  the condition of any Improvement or any part thereof.


Lessee agrees to indemnify Lessor for any such Losses except such matters caused
by or resulting from Lessor’s willful or intentional misconduct.


12.2  Defense.  In case any action or proceeding is brought against Lessor by
reason of any such occurrence, Lessee, upon Lessor’s request and at Lessee’s
expense, will resist and defend such action or proceeding, or cause the same to
be resisted and defended, either by legal counsel designated by Lessee or, where
such occurrence is covered by liability insurance, by legal counsel designated
by the insurer if so required by such insurer, in each case subject to Lessor’s
reasonable approval of such counsel.


12.3  Environmental Damage.  In addition to the indemnification contemplated by
Section 12.1, Lessee hereby agrees to and does indemnify and hold Lessor
harmless from and against any and all liability, obligations, losses, damages,
penalties, claims, environmental response and cleanup costs and fines, and
actions, suits, costs, taxes, charges, expenses and disbursements, including
reasonable legal fees and expenses of whatsoever kind or nature (collectively,
“claims” or “damages”) imposed on, incurred by or reserved against Lessor in any
way relating to or arising out of the existence or presence of any “Regulated
Substance,” as defined herein, on, under or from the Parcel from and after the
Effective Date, and any claims or damages in any way related to or arising out
of the removal, treatment, storage, disposition, mitigation, cleanup or
remedying of any Regulated Substance on the Parcel.

 
24

--------------------------------------------------------------------------------

 
 
For the purposes of this Lease, the term “Regulated Substance” shall include but
not be limited to substances, materials or chemicals defined as regulated
substances, hazardous waste, hazardous materials, toxic substances, dangerous
waste, radioactive material, medical waste, biohazardous or infectious waste,
pollutants, toxic pollutants, toxic waste, herbicides, fungicides, rodenticides,
insecticides, contaminants, or pesticides or special waste in any relevant
Environmental Statute and any material, waste or substance that is explosive,
radioactive, asbestos containing, a hydrocarbon, a polychlorinated biphenyl,
lead, urea formaldehyde, radon gas or petroleum, petroleum-based or petroleum
derived products.  This indemnification shall include, without limitation,
claims or damages arising out of any violations of any Environmental
Statute.  The foregoing environmental indemnity shall survive the expiration or
termination of this Lease and/or any transfer of all or any portion of the
Premises and shall be governed by the laws of the State of Mississippi.


In the event any such action or claim is brought or asserted against Lessor,
Lessee shall have the right, subject to the right of Lessor to make all final
decisions, (a) to participate with Lessor in the conduct of any further required
cleanup, remove or remedial actions and/or negotiation and defense of any claim
indemnifiable under this environmental indemnity provision, having reasonable
regard to the continuing conduct of the operation/business located on the Parcel
and (b) to participate with Lessor in negotiating and finalizing any agreement
or settlement with respect to any such claim or cleanup.


Lessee agrees to provide Lessor with copies of all information it receives or
obtains regarding the environmental condition of the Parcel, including, but not
limited to, any environmental audits Lessee may conduct on the Parcel.


12.4   Limit.  If, within the first six (6) months after the Effective Date,
Lessee discovers any Regulated Substance on the Parcel and such Regulated
Substance existed on the Parcel prior to the Effective Date, and the existence
of such Regulated Substances materially and substantially affects Lessee’s
ability to use the entire Parcel, Lessee may surrender the entire Parcel to
Lessor and terminate this Lease.  Alternatively, Lessee shall have the right to
take appropriate remedial action with respect to the Regulated Substance,
including, but not limited to, defending any claim arising out of, or related
to, the existence of the Regulated Substance on the Parcel and carrying out any
required clean-up.  In no event shall Lessor have any liability or obligation
relating in any manner to any such Regulated Substances or the remediation
thereof.  Lessee acknowledges that it has had the opportunity to conduct
environmental assessments and soil analysis as part of its due diligence prior
to execution of this Lease and is satisfied with the results of its assessments.

 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 13
INSURANCE


13.1  Liability.  Lessee, at its expense, shall at all times during the Term
maintain (or cause to be maintained) in full force broad form commercial general
liability insurance, which insures Lessee and Lessor against liability for
injury to persons and property, and death of any Person occurring in, on, or
about the Premises, or arising out of Lessee’s development, construction,
maintenance, use of occupancy thereof.  All commercial general liability
policies shall contain a provision that Lessor shall be entitled to recover
under the policies for any loss occasioned to it, its Affiliates, servants,
agents and employees by reason of the negligence or wrongdoing of Lessee, its
servants, agents and employees, sublessees, concessionaires or
permittees.  Further, the policies shall provide that their coverage is primary
over any other insurance coverage available to Lessor, its Affiliates, servants,
agents and employees.


13.2  Amounts.  The insurance shall afford protection of not less than
$5,000,000 in combined single limits for bodily injury and property damage and
each liability policy shall be written on an occurrence basis, provided,
however, that the minimum amount of coverage for the above shall be adjusted
upward on Lessor’s reasonable request so that such respective minimum amounts of
coverage shall not be less than the amounts then required by statute or
generally carried in connection with similar developments in Harrison County,
Mississippi, whichever is greater.


13.3  Casualty Insurance.  Lessee, at its expense, shall at all times during the
Term maintain (or cause to be maintained) all Risk Property Damage Insurance,
including flood, windstorm or change of condition, lightning, tornado and hail,
boiler and machinery and electrical injury coverage, on the Premises and all
alterations, extensions and replacements thereof, for the full replacement cost
at the time of the loss, including any increased cost of construction (but
excluding foundations and footings) and without reduction for depreciation, of
the Premises, naming Lessor as a loss payee as its interest may appear.  The
determination of the full replacement cost amount shall be adjusted annually to
comply with the requirements of the insurer and Lessor.  In addition, each
policy shall contain inflation guard coverage and a waiver of co-insurance
provisions.  Lessee hereby releases Lessor and its Affiliates from any and all
liability for damage or loss to the Premises and all alterations, extensions and
replacements thereof, unless such damage or loss is caused by the negligence of
Lessor, its employees, agents or independent contractors, without regard to the
amount of insurance proceeds recovered from Lessee’s insurer.  The maximum
deductible shall be five percent (5%) of total insured value unless otherwise
consented to by Lessor.


13.4  [Intentionally Deleted].


13.5   Employer’s Liability.  Lessee, at its expense, shall maintain
continuously in force at all times during the Term, if Lessee has any employees,
Workers’ Compensation Insurance in accordance with all applicable Requirements,
including Employer’s Liability Insurance, in the minimum amount of $1,000,000
each accident, $1,000,000 disease policy limit and $1,000,000 disease each
employee.  Notwithstanding applicable statutory exemptions, Workers’
Compensation Insurance shall be maintained regardless of the number of employees
employed by Lessee or the type of work performed.

 
26

--------------------------------------------------------------------------------

 
 
13.6  Business Interruption.  Business income (loss of rents) insurance in
amounts sufficient to compensate Lessee for the greater of (i) gross revenues
for twelve (12) months, or (ii) six (6) months of operating expenses including
debt service and Rent and containing an extended period of indemnity endorsement
which provides that after the physical loss to any of the Improvements and
personal property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration twelve (12) months from the date that the
Improvements and Lessee’s personal property are repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of coverage shall
be adjusted annually to reflect the rents and profits or income payable during
the succeeding twelve (12) month period.


13.7  Automobile Insurance.  If applicable, Comprehensive Automobile Liability
Insurance including all owned, hired, leased, assigned and non-owned vehicles,
with a minimum combined single limit of $500,000 per accident.


13.8  Terrorism Coverage.  Insurance coverage against loss or damage to persons
and property by reason of any certified or non-certified act of terrorism in
terms consistent with the provisions hereof to the extent such coverage is
commercially available.


13.9  Garage Keepers.  If applicable, Garage Keepers Legal Liability Insurance
to cover the following exposures with respect to any and all valet spaces and
related services in any parking facility located on the Parcel with limits of
not less than $1,000,000 (which Lessee may satisfy by requiring the applicable
parking management company to obtain and maintain such coverage pursuant to the
requirements hereof):  (i) fire and explosion, (ii) theft (of an entire car),
(iii) riot, civil commotion, malicious mischief and vandalism.  The maximum
deductible shall be $2,500.


13.10  Excess Liability.  Lessee, at its expense, shall maintain continuously in
force at all times during the Term, excess liability insurance in compliance
with the following:


(a)  Injury/Property  $10,000,000 per occurrence.


(b)  The policy shall be written on an excess, “following form” basis above the
coverages described in the Employer’s Liability, Commercial General Liability
and Automobile Liability above. The policy also is to provide a “drop down”
feature in case the limits of the primary policy are exhausted.


All of the policies required to be maintained in this Article are collectively
referred to as “Lessee’s Policies.”

 
27

--------------------------------------------------------------------------------

 
 
13.11  Requirements of Lessee’s Policies.

(a)  Lessee shall, as of the Effective Date, deliver to Lessor evidence that
said insurance policies have been prepaid as required above with original
certificates signed by an authorized agent of the applicable insurance companies
evidencing such insurance satisfactory to Lessor.  Certified copies of such
policies and endorsements must be delivered to Lessor within thirty (30) days of
the Effective Date.  Lessee shall renew all such insurance and deliver to Lessor
certificates and certified copies of all policies and endorsements evidencing
such renewals at least thirty (30) days before any such insurance shall
expire.  Lessee further agrees that each such insurance policy: (i) shall
provide for at least thirty (30) days prior written notice to Lessor prior to
any policy reduction or cancellation for any reason other than non-payment of
premium and at least ten (10) days prior written notice to Lessor prior to any
cancellation due to non-payment of premium; (ii) shall contain an endorsement or
agreement by the insurer that any loss shall be payable to Lessor or its
Affiliates in accordance with the terms of such policy notwithstanding any act
or negligence of Lessor, Lessee or any other Person which might otherwise result
in forfeiture of such insurance; (iii) shall waive all rights of subrogation
against Lessor and its Affiliates; (iv) include standard non-contributory
clauses naming Lessor, Permitted Mortgagee and any designated Affiliates of
either, (v) in the event that any portion of the Premises constitutes a legal
non-conforming use under applicable Improvements’ zoning or land use laws or
ordinances, shall include an ordinance and law coverage endorsement which will
contain Coverage A: “Loss Due to Operation of Law” (with a minimum liability
limit equal to Replacement Cost with Agreed Value Endorsement), Coverage B:
“Demolition Cost” and Coverage C: “Increased Cost of Construction” coverages in
amounts as required by Lessor; and (vi) may be in the form of a blanket policy,
provided that, Lessee hereby acknowledges and agrees that failure to pay any
portion of the premium therefor which is not allocable to the Improvements and
the Premises or any other action not relating to the Improvements and the
Premises which would otherwise permit the issuer thereof to cancel the coverage
thereof, would require the Improvements and the Premises to be insured by
separate, single-property policies and the blanket policy must properly identify
and fully protect the Improvements and the Premises as if a separate policy were
issued for one hundred percent (100%) of replacement cost at the time of loss
and otherwise meet all of Lessor’s applicable insurance requirements set forth
in this Article 13.  Approval of any insurance by Lessor shall not be a
representation of the solvency of any insurer or the sufficiency of any amount
of insurance.  In the event Lessee fails to provide, maintain, keep in force or
deliver and furnish to Lessor the policies of insurance required by this Lease
or evidence of their replacement or renewal as required herein, Lessor may, but
shall not be obligated to, procure such insurance and Lessee shall pay as an
Additional Amount all amounts advanced by Lessor therefor, together with
interest thereon at the Interest Rate from and after the date advanced by Lessor
until actually repaid by Lessee, promptly upon demand by Lessor.  Lessor shall
not be responsible for nor incur any liability for the failure of the insurer to
perform even though Lessor has caused the insurance to be placed with the
insurer after failure of Lessee to furnish such insurance.  Lessee shall not
obtain insurance for the Premises in addition to that required by Lessor without
the prior written consent of Lessor, which consent will not be unreasonably
withheld provided that: (i) Lessor and its Affiliates are either a named insured
or loss payee on such insurance, as appropriate, (ii) Lessor receives complete
copies of all policies evidencing such insurance, and (iii) such insurance
complies with all of the applicable requirements set forth herein.

 
28

--------------------------------------------------------------------------------

 

(b)  Without limiting or modifying the requirements set forth in this Article
13, Lessee must at all times maintain such insurance coverage as is required by
a Permitted Mortgage.


(c)  None of the requirements contained herein as to types and limits of
insurance coverage to be maintained by Lessee is intended to and shall not in
any manner limit or qualify the liabilities and obligations assumed by
Lessee.  Notwithstanding requirements in agreements between Lessee and any third
parties, Lessor shall have no responsibilities for insurance deductibles or
self-insured retentions.


(d)  Lessee agrees, upon written request of Lessor, to increase the minimum
limits of the Commercial General Liability, Casualty Insurance and Excess
Liability insurance coverages set forth above and to modify the required
insurance coverages, from time to time as reasonably necessary in order to
reasonably protect the interests of the parties insured thereby.


13.12  Contractor Insurance Requirements.  Lessee shall cause its general
construction contractor and all of its operating contractor(s) performing any
services in or about the Premises at any time during the Term to maintain in
effect at all times during the full term of such work, insurance coverage in
accordance and full compliance with all of the requirements set forth in this
Article 13 and shall include appropriate endorsements to cover all
sub-contractors performing services or work in connection with the
Development.  During the period of any construction, renovation or alteration of
or addition to the existing Improvements which exceeds the lesser of ten percent
(10%) of the principal amount of the indebtedness secured by any Permitted
Mortgage or $100,000, at Lessor’s request, a completed value, “All Risk”
Builder’s Risk form or “Course of Construction” insurance policy in
non-reporting form, in an amount approved by Lessor, may be required.


13.13  Insurer.  The insurance provided for pursuant to this Article shall be
effected under a valid and enforceable policy or policies issued by insurers of
recognized responsibility authorized to do business in the State of Mississippi
and which have and maintain a claims paying ability rating of “A” or better by
Standard & Poor’s (or equivalent acceptable to Lessor).  All policies shall be
for terms of at least one year, with premium prepaid.  Such policies may be
carried under a blanket policy so long as the coverage afforded is no less than
that required under this Article and contains a “per location aggregate” in the
applicable amounts set forth above.


13.14  Copies.  Copies of all executed policies of insurance, including
endorsements or certificates thereof, shall be delivered to Lessor prior to
Lessee’s use of the Parcel or any commencement of construction relating to the
Premises.  Lessee shall deliver to Lessor evidence of Lessee’s Policies at all
times during the Term.

 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 14
CASUALTY


14.1  Neither party hereto shall be released, by reason of any damage or
destruction of the Premises from the obligations created or imposed by virtue of
this Lease.  Except as expressly set forth in this Section 14.1, this Lease
shall not terminate, be forfeited or be affected in any manner, and there shall
be no reduction or abatement of the Rent payable hereunder, by reason of damage
to or total, substantial or partial destruction of any of the Improvements or
any part thereof or by reason of the untenantability of the same or any part
thereof, for or due to any reason or cause whatsoever.  Lessee, notwithstanding
any Requirements, waives any and all rights to quit or surrender the Premises or
any part thereof.  Lessee expressly agrees that its obligations hereunder,
including, without limitation, the payment of Rent, shall continue as though the
Improvements had not been damaged or destroyed and without abatement,
suspension, diminution or reduction of any kind.  It is the intention of Lessor
and Lessee that the foregoing is an “express agreement to the contrary” as may
be provided in any applicable statute of the State of
Mississippi.  Notwithstanding the foregoing, in the event that the Premises is
damaged by fire or other casualty to such an extent that the cost to restore the
Premises exceeds 70% of its replacement cost as determined by Lessee’s insurance
carrier responsible for underwriting the loss, Lessee shall have the right,
within ninety (90) days after the occurrence of such loss or destruction, to
terminate this Lease, by notice in writing to Lessor.  In such event, (i) if the
Improvements are structurally sound following the casualty, then the Term shall
cease ten (10) days after Lessee has delivered a certification from the
Architect that the Improvements are structurally sound notwithstanding the
casualty and Lessee has cleared all debris and materials from the Premises and
secured the Improvements against the weather or (ii) if the Improvements are not
structurally sound following the casualty, then the Term shall cease ten (10)
days after Lessee has cleared all debris and materials from the Premises and
restored the Parcel to a clear, clean, filled, compacted and graded surface (the
obligations in (i) and (ii) of this sentence are collectively the “Casualty
Termination Work”).  In the event of such termination, any proceeds payable
under any of Lessee’s Policies for Debris Removal shall be applied to the cost
of the Casualty Termination Work (or paid to Lessor if Lessee does not perform
the Casualty Termination Work) and any other proceeds of Lessee’s Policies shall
be used to pay off Lessee’s Permitted Mortgagees and the balance shall be paid
to Lessor.


14.2  Except as provided in Section 14.1 above, if the Improvements are damaged
or destroyed by any cause whatsoever during the Term, Lessee shall, with
reasonable promptness, commence and continue thereafter diligently and
continuously to, repair, rebuild and restore the Improvements, at its sole
expense, to at least the size, function and condition existing immediately prior
to the damage or destruction, and shall do so even though the proceeds of
Lessee’s Policies covering the loss shall be insufficient to reimburse Lessee
therefor.   Subject to Force Majeure Events under Section 26.1, Lessee shall
commence such work within one hundred twenty (120) days after such casualty,
provided, however, if payment of the insurance proceeds is contested or not
settled promptly for any reason, then Lessor shall grant a reasonable extension
of time, not to exceed an additional one hundred twenty (120) days without just
cause, for commencing repairs.  If Lessee’s Permitted Mortgagee does not control
disbursement of any applicable insurance proceeds, then such proceeds shall be
deposited with Lessor for disbursement in a manner consistent with the
disbursement of advances under a construction loan.

 
30

--------------------------------------------------------------------------------

 



14.3  Notice of Damage.  In the event of any material damage to the Premises by
reason of fire or other casualty, Lessee shall give immediate notice thereof to
Lessor.


ARTICLE 15
TRADE FIXTURES AND PERSONAL PROPERTY


15.1  Personal Property.  Except as otherwise provided in this Lease, any
removable trade fixtures, signs, equipment and other personal property
(collectively, “Personal Property”) installed in or on the Premises by
Assignees, Sublessees, concessionaires or occupants may be removed, so long as
such removal does not result in structural damage, and shall remain the property
of the party who owns it unless ownership is otherwise vested in Lessee under
any Assignment, Sublease or other agreement.  The owner of such Personal
Property shall have the right at any time prior to expiration or early
termination of this Lease to remove or permit removal of any and all of the same
without the consent by Lessor.  Lessee and the owner of such Personal Property
shall be jointly and severally responsible to repair any and all damage caused
by the removal thereof.


ARTICLE 16
ASSIGNMENTS AND SUBLEASES


16.1  Assignments.  Without prior approval by Lessor but only after at least ten
(10) days prior written notice to Lessor, and so long as there then is no
uncured default, Lessee shall have the right at any time and from time to time
during the Term:


(a)  to assign all or any part of its right, title and interest in and to this
Lease to one or more Affiliates for any purpose, provided Lessee owns more than
eighty percent (80%) of the Affiliate; and


(b)  to assign or otherwise encumber by way of mortgages, deeds of trust or
otherwise, all or any part of its rights, title and interest in and to this
Lease to any unrelated Persons for the purpose of obtaining financing to
accomplish the Development.


Notwithstanding anything herein to the contrary, Lessee shall not be released of
any obligations or liabilities hereunder unless Lessor in it sole and absolute
discretion elects to release Lessee and no such release will be operative or
enforceable unless and until it is in writing and signed by
Lessor.  Furthermore, with Lessor’s prior written approval, which may be
withheld, conditioned or delayed in Lessor’s sole but reasonable discretion, and
so long as there then is no uncured default, Lessee may at any time and from
time to time during the Term assign all of its right, title and interest
hereunder to all or any portion of the Parcel.  The parties agree that in
determining whether to give its consent to a proposed assignment, it shall be
reasonable for Lessor to inquire regarding the identity of the assignee and the
uses to which the assigned portion of the Parcel will be put after the
assignment, the assignee’s prior gaming experience, including, without
limitation, its ownership, operation and management team, the position of the
Mississippi Gaming Commission, and if such inquiry suggests that the use or uses
will involve more than an incidental use of Regulated Substances on the assigned
portion of the Parcel, it shall be reasonable for Lessor to require reasonable
security and/or safeguards against the release of such Regulated Substances as a
condition to giving its consent to an Assignment.  Lessor shall be deemed to
have objected to an Assignment if it does not consent to the Assignment within
forty-five (45) days after Lessee requests its consent to the
Assignment.  Concurrently with an Assignment by Lessee hereunder, Lessor shall
enter into a new lease (an “Assignment Lease”) with the Assignee for the portion
of the Parcel so assigned with the Assignee.  The Assignment Lease shall include
the provisions in this Lease which are applicable to the portion of the Parcel
so assigned.

 
31

--------------------------------------------------------------------------------

 



16.2  Form of Assignment.  The form of Assignment Lease shall be substantially
identical to this Lease and is subject to the prior approval of Lessor, which
shall not be unreasonably withheld, conditioned or delayed.  Any Assignment
Lease which is not substantial identical with this Lease must be approved by
Lessor in writing, which approval may be withheld in Lessor’s sole discretion.


16.3  Default.  If any Assignee fails to perform its obligations as lessee under
its Assignment Lease with Lessor, Lessor agrees that Lessee shall have the
right, but not the obligation, to cure such default if any Permitted Mortgagee
fails to exercise its rights to cure such default as may be provided in such
Assignment Lease.  If Lessee elects to cure such default, Lessee shall have the
right, but not the obligation, to assume the Assignee’s rights, title, interest
and obligations in and to the portion of the Parcel assigned to such Assignee,
subject to the rights of any Permitted Mortgagee.  Lessor agrees that, if such a
default occurs, Lessor will first provide any Permitted Mortgagee with the
opportunity to cure such default.  If such Permitted Mortgagee fails or elects
not to cure such default, Lessor shall provide Lessee with the same notices,
rights and opportunities to cure as are afforded to Permitted Mortgagees under
Article 20.


16.4  Subleases.  At any time and from time to time during the Term, so long as
there is no uncured default, and without further approval by Lessor, Lessee may,
as set forth below, grant one or more Subleases but only in connection with a
Space Lease.  All other Subleases of all or any portion of the Parcel shall be
subject to the prior written consent of Lessor which may be withheld,
conditioned or delayed in Lessor’s sole but reasonable discretion.


(a)  Terms.  Each Sublease shall be upon such terms and conditions as Lessee and
the applicable Sublessee shall mutually agree; provided, however, that:


(i)  The term of such Sublease shall not extend beyond the Expiration Date plus
any extensions or renewals hereof.


(ii)  Except as otherwise set forth herein, no Sublease shall relieve Lessee of
its responsibility to pay and perform all of its obligations hereunder;


(iii)  Lessee shall not be entitled under a Sublease to collect rent which is
prepaid in excess of one (1) year in advance, unless Lessee provides Lessor with
a bond which is in such form as is reasonable satisfactory to Lessor and secures
payment to Lessor of the pro rata portion of such prepaid rent which Lessor
would be entitled to receive as Rent under this Lease for the applicable portion
of the Premises.

 
32

--------------------------------------------------------------------------------

 



(b)  Attornment.  If this Lease is terminated prior to the expiration of its
Term and provided Lessor has entered into a subordination, non-disturbance and
attornment agreement with such Sublessee, then, so long as each Sublessee
complies with the terms and conditions set forth in its Sublease and shall
attorn thereunder directly to Lessor, Lessor shall attorn to such Sublessee in
accordance with the term of the applicable Sublease; provided, however, that
each of the following conditions have been satisfied:


(i)  Lessor’s obligations thereunder shall be no greater and its rights no less
than those set forth in this Lease.


(ii)  No Sublessee shall be required to make any payment to Lessor unless and
until such Sublessee shall have received written notice from Lessor of the
termination of this Lease and a direction that payments and performance
thereafter be made directly to Lessor.  Thereafter, upon such Sublessee’s timely
payment or performance to Lessor, Lessor shall not be entitled to claim a
default for not having received any corresponding payment or performance from
Lessee; provided, however, that if a Sublessee receives conflicting written
notices demanding payment or performance from Lessor and Lessee, such Sublessee
shall have the right to interplead such payment and/or other matters in any
court of competent jurisdiction, in which event such Sublessee shall not be
deemed in default and payment or performance when and as ordered by such court
shall constitute full performance.  So long as a Sublessee has made payment or
performance to Lessor or interpleaded such matters and is not subject to
termination for default of the applicable Sublease, Lessor shall not join that
Sublessee as a party defendant in any action or proceeding or take any other
action for the purpose of terminating said Sublessee’s interest and estate
because of any default under or termination of this Lease.  Moreover,
notwithstanding the termination of this Lease, so long as Lessee has complied
with the requirements hereof relating to Subleases, Lessor shall recognize any
and all Subleases entered into pursuant to the terms hereof; provided, however,
that any and all benefits which would thereafter accrue to Lessee under the
Sublease shall belong to Lessor.


(iii)  The aggregate rent under of all Subleases is sufficient to timely pay in
full all Rent due and payable under this Lease.


(iv)  Each Sublessee shall have entered into a Non-Disturbance and Attornment
Agreement with Lessor in a form acceptable to Lessor in its sole but reasonable
discretion.

 
33

--------------------------------------------------------------------------------

 

(c)  Space Leases.  Notwithstanding the provisions of Subsection 16.4(a) above,
the following provisions shall apply to Subleases that are “Space Leases” as
hereinafter defined:


(i)  For purposes of this Subsection (c), a “Space Lease” shall be any Sublease
which involves the lease of all or a portion of the common area of the
Improvements located on the Parcel to an unrelated third party.  The term “Space
Lease” is therefore intended to cover leases of ancillary retail space,
including, without limitation, restaurant and bar space, within buildings
located on the Parcel but may not include a lease of an entire building located
on the Parcel.  The term “Space Lease” shall not include a lease of land only
and shall also exclude any Sublease to an Affiliate of Lessee.


(ii)  If this Lease is terminated prior to the expiration of its Term and
provided Lessor has entered into a subordination, non-disturbance and attornment
agreement with such Sublessee in a form acceptable to Lessor in its sole but
reasonable discretion, then, so long as each tenant under a Space Lease complies
with the terms and conditions of its Space Lease and shall attorn directly to
Lessor, Lessor shall attorn to such Space Lease in accordance with the terms of
the applicable Space Lease except only as follows:


(1)  Lessor shall not assume any affirmative obligations of the landlord with
respect to any Space Lease (e.g., to construct Improvements, to maintain and/or
repair leased premises, or to maintain and/or repair common areas).  In
consideration of Lessor not assuming any such affirmative obligations, the
tenant under a Space Lease shall have the right (but not the obligation), alone
or in conjunction with similarly situated tenants under other Space Leases, to
perform any affirmative obligations of the landlord under the Space Lease and to
set-off the amount expended by such tenant in performing such affirmative
obligations against the rent due to Lessor under the Space Lease; provided,
however, that unless Lessor has otherwise agreed, in no event shall such set-off
reduce the rent payable to Lessor under any such Space Lease below 60% of the
rent otherwise payable thereunder.  Lessor may agree to allow a greater set-off
to a tenant under a Space Lease if Lessor believes such a set-off is in the best
interests of the Lessor.  The tenant’s rights with respect to such affirmative
obligations shall be limited to such a set-off right or, if permitted by the
terms of the Space Lease, to terminating its Space Lease.  In no event shall a
tenant under a Space Lease have any right to recover damages against Lessor for
failing to perform any affirmative obligation under any Space Lease.


(2)  All Space Leases shall be subject to the terms of Subsection 16.4(a) and
Subsection 16.4(b)(ii).


(3)  Except as specified herein, Lessor shall honor all provisions of any Space
Lease.

 
34

--------------------------------------------------------------------------------

 

16.5  Notice of Assignments and Subleases.  Within a reasonable period of time
after the execution of each Assignment or Sublease, Lessee shall give Lessor a
notice of the Assignment or Sublease which shall specify the following:


(a)  the applicable portion of the Premises;


(b)  the commencement and termination date for the Assignment or Sublease; and


(c)  the Assignee’s or Sublessee’s address for notice.


ARTICLE 17
CONDEMNATION


17.1  Entire Taking.  If the entire Premises shall be taken by exercise of the
power of eminent domain or condemnation (or by purchase in lieu thereof), then
this Lease shall terminate as of the time when Lessor is divested of its
interest in the Premises, and the Rent theretofore paid or then payable shall be
apportioned and paid up to the date of termination, and any unearned Rent shall
be refunded by Lessor to Lessee.


17.2  Partial Taking.  If a portion of the Premises shall be taken by exercise
of the power of eminent domain or condemnation (or by purchase in lieu thereof)
and such taking results in the loss of any building comprising a part of the
Improvements on the Premises in its entirety or a substantial portion of such
building on the Premises, Lessee may, at its option terminate this Lease as to
the building so lost and that portion of the Premises on which the “lost”
building is situated and which serves the lost building, all in accordance with
the terms and provisions below.  Lessee shall provide notice to Lessor within
ten (10) days after receipt of notice of any contemplated taking.  Within thirty
(30) days of notice of such proposed taking, Lessee shall provide notice to
Lessor of its intent to terminate the Lease and shall specify the portion of the
Premises and Improvements with respect to which it so intends to terminate the
Lease.


17.3  Condemnation Proceeds.  Lessor and, if a default does not exist under this
Lease, Lessee and any applicable Permitted Mortgagees and Sublessees shall
cooperate in prosecuting and collecting their respective claims for an award on
account of a taking of all or any portion of the Parcel and all damages or
awards (with any interest thereon) to which Lessor, Lessee or any applicable
Permitted Mortgagees and Sublessees may be entitled by reason of any taking of
all or any portion of the Parcel (herein referred to as “Condemnation
Proceeds”).  Except as expressly provided in this Article, no taking of any
interest in all or any portion of the Parcel shall be grounds for termination of
this Lease or any portion thereof by Lessor or Lessee.


(a)  Lessor at all times, regardless of when the taking occurs, shall be
entitled to receive, with interest thereon, that portion of the award as shall
represent compensation for its loss of Rent, under this Lease, plus the value of
Lessor’s reversionary interest in the Improvements at the end of the Term both
discounted to present value.  Lessor shall also be entitled to severance damages
for any harm caused by the taking to any surrounding lands.

 
35

--------------------------------------------------------------------------------

 



(b)  During all the Lease Term, Lessee shall be entitled to the entire balance
of the award relating to the value of Lessee’s Leasehold Estate.


(c)  If the values of the respective interests of Lessor and Lessee shall be
determined according to the provisions of subdivisions (a) and (b) of this
Section in the proceeding pursuant to which any portion of the Parcel shall have
been taken or condemned, the values so determined shall be conclusive upon
Lessor and Lessee.  If such values shall not have been thus separately
determined, such values shall be fixed by agreement between Lessor and Lessee.


ARTICLE 18
LESSORS’ RIGHT TO PERFORM AND INSPECT


18.1  Right to Perform; Emergency Repairs.  If a default occurs which is not
cured within the applicable cure periods, then Lessor may, but without being
obligated to do so, cure such default by making such payment or performing such
act for the account and at the expense of Lessee.  No such payment or
performance by Lessor shall operate to release or discharge Lessee from any
obligation hereunder.  All sums paid by Lessor pursuant to this Article and all
costs and expenses (including reasonable attorneys’ fees and costs) so incurred
shall constitute Additional Amounts payable by Lessee to Lessor on demand.  In
addition, in the case of an emergency which represents an immediate threat to
persons or property, the Lessor may, but without being obligated to do so, enter
the Parcel to perform emergency repairs without waiting for the expiration of
any applicable cure period.


18.2  Inspection.  Lessee acknowledges and agrees that Lessor and its authorized
representatives shall have the right to enter the Premises and any portion
thereof at all reasonable times following reasonable notice to inspect for
compliance with the terms of this Lease and to perform any work under Section
18.1, and may take all such action as may be necessary or appropriate for such
purposes.  Furthermore, Lessee acknowledges and agrees that, at any time within
eighteen (18) months prior to the Expiration Date and upon reasonable notice,
Lessor may enter the Premises or any portion thereof for the purpose of showing
the same to prospective tenants, purchasers or mortgagees and may display on the
Premises advertisements for sale or lease.  No entry pursuant to this Section
shall constitute an eviction.


ARTICLE 19
HOLDING OVER

 
        19.1  No Holdover.  Neither Lessee nor any Assignee or Sublessee, upon
the expiration or cancellation of this Lease, is entitled to hold over for any
reason.  If, nevertheless, there is any holding over by Lessee, any Assignee or
Sublessee, the holding over shall give rise to a tenancy at the sufferance of
Lessor upon the same terms and conditions as are provided for herein with a Rent
for the hold over period equal to two (2) times the last annual installment of
Rent prorated and due monthly in advance.


 
36

--------------------------------------------------------------------------------

 

ARTICLE 20
MORTGAGES
 
20.1  Lien on Leasehold Interest.  Lessee shall have the right from time to time
during the Lease Term to charge or otherwise encumber, by way of a Permitted
Mortgage, this Lease or any part thereof.  In no event shall this Lease be
subordinate to any Permitted Mortgage.


20.2  Filing.  No mortgage or deed of trust shall be a Permitted Mortgage or an
effective lien on Lessee’s Leasehold Estate until a true copy thereof is filed
with Lessor.  Lessor and Lessee agree that, following such filing with Lessor,
the provisions of this Article shall apply with respect to each such Permitted
Mortgage.  The term of such Permitted Mortgage shall not be longer than the
remaining Term of this Lease.


20.3  Preconditions.  Lessee, from time to time during the Term of this Lease,
may make one or more Permitted Mortgages upon Lessee’s Leasehold Estate without
the prior written consent of Lessor; provided that Lessee or the holder of the
Permitted Mortgage shall promptly deliver to Lessor, in the manner herein
provided for the giving of notice to Lessor, a true copy of the Permitted
Mortgage and of any assignment thereof and shall notify Lessor of the address of
the Permitted Mortgagee to which notices may be sent.


20.4  Lessor’s Acknowledgment.  Upon Lessee’s request, Lessor shall provide a
receipt acknowledging receipt of a copy of any Permitted Mortgage under Section
20.3 hereof.


20.5  Conditions.  The following provisions shall apply to any Permitted
Mortgage made in accordance with Section 20.3 hereof:


(a)  For the purpose of this Section, a “Permitted Mortgagee” shall be limited
to an “Institutional Lender,” or an “Approved Lender.”  An “Institutional
Lender” shall mean a bank, savings bank, savings and loan association or
institution, insurance company, trust company, mortgage banking company,
non-Affiliate private equity or other investment fund, college or other
institution of learning, pension, profit-sharing or retirement fund or trust,
real estate investment trust, Governmental Authority, or any other organization
or company similar to any of the foregoing, or any Affiliate of any of the
foregoing.  The parties understand and agree that the definition of
Institutional Lender shall include, in addition to current lenders of the sort
listed above, future entities of a character not within their contemplation at
the time of execution of this Lease but which shall perform functions similar to
any of the foregoing.  An “Approved Lender” shall mean a Lender who is not an
“Institutional Lender” but who has been approved by Lessor prior to the
recording and/or filing of such Lender’s Permitted Mortgage.  Lessor agrees that
its approval of a potential Lender as an “Approved Lender” shall not be
unreasonably withheld or delayed and Lessor agrees that is shall be deemed to
have approved any proposed Lender as an “Approved Lender” if it has not
disapproved such Lender within forty-five (45) days after Lessee has requested
approval of the proposed Lender.


(b)  Lessor, upon providing Lessee any notice of: (i) default under this Lease,
or (ii) a termination of this Lease, or (iii) a matter on which Lessor may
predicate or claim a default, shall at the same time provide a true copy of such
notice to every Permitted Mortgagee.  No such notice by Lessor to Lessee shall
be deemed to have been duly given unless and until a copy thereof has been so
transmitted to every Permitted Mortgagee which has complied with Section
20.2.  From and after such notice has been given to a Permitted Mortgagee, such
Permitted Mortgagee shall have the same period, after the giving of such notice
upon it, for remedying any default or acts or omissions which are the subject
matter of such notice or causing the same to be remedied, as is given Lessee
after the giving of such notice to Lessee to remedy, commence remedying or cause
to be remedied the defaults or acts or omissions that are the subject matter of
such notice.  If the Permitted Mortgagee fails to remedy the default, act or
omission that is the subject matter of such notice within cure period, Lessor
may, subject to the provisions of Subsection 20.5(e) below, exercise the
remedies set forth in Article 22.

 
37

--------------------------------------------------------------------------------

 



(c)  If Lessee defaults under any of the provisions of this Lease, each
Permitted Mortgagee shall have the right to make good such default whether the
same consists of the failure to pay Rent or the failure to perform any other
matter or thing which Lessee is hereby required to do or perform and Lessor
shall accept such performance on the part of the Permitted Mortgagee as though
the same had been done or performed by Lessee.


(d)  Any Permitted Mortgagee may at the time of any damage or destruction to the
Premises or any machinery, fixtures or equipment therein, by fire or otherwise,
at its sole cost and expense, repair the same or construct new buildings, as the
case may be, in accordance with the Development Plan and terms hereof, and in
such event, if the Permitted Mortgagee repairs or constructs in accordance
herewith, it shall be subrogated to the rights of Lessee to all insurance
proceeds payable as a result of such damage or destruction.


(e)  In the case of any default by Lessee, Lessor will take no action by reason
of any such default so long as the periods for the Permitted Mortgagee to cure
Lessee’s defaults as set forth herein have not run.  In the event Lessor issues
a termination notice, the notice will not become final if within forty-five (45)
days of the date of issuance of the notice, the Permitted Mortgagee files with
Lessee and Lessor written notice of its intent to proceed with a foreclosure
action (including possession by a receiver) and within ninety (90) days of the
date of the issuance of Lessor’s notice, the Permitted Mortgagee has, unless
precluded by a court order, commenced a foreclosure action.  The Permitted
Mortgagee shall not be required to continue such possession or continue such
foreclosure proceedings if the default which would have been the reason for
serving such a notice shall be cured.  Nothing herein shall preclude Lessor from
exercising any rights or remedies under this Lease with respect to any other
default by Lessee during the period of such forbearance provided Lessor complies
with the provisions of this Article with respect to such other default.  If the
Permitted Mortgagee or a purchaser at a foreclosure shall acquire title to
Lessee’s Leasehold Estate by foreclosure, trustee’s sale or by assignment or
deed in lieu of foreclosure or otherwise, and shall cure all defaults of Lessee
which are susceptible of being cured by the Permitted Mortgagee or such
purchaser, as the case may be, then the defaults of any prior holder of Lessee’s
Leasehold Estate which are not susceptible of being cured by the Permitted
Mortgagee (or such purchaser) shall no longer be deemed to be in default
hereunder.


(f)  Any Permitted Mortgagee or any purchaser of Lessee’s Leasehold Estate may
become the legal owner and holder of all or a portion of this Lease in lieu of
foreclosure, whereupon such Permitted Mortgagee or purchaser at a foreclosure
sale shall immediately thereafter become and remain liable under this Lease to
the same extent as Lessee and any and all benefits that would thereafter accrue
to Lessee under this Lease shall belong to such Permitted Mortgagee or
purchaser.  In case any such Permitted Mortgagee or purchaser by foreclosure
becomes the owner and holder of this Lease, any of the same events described in
Section 22.1 by such Permitted Mortgagee or purchaser shall constitute a
default, and Lessor shall be entitled to the same remedies, but only to that
part or portion of the Premises held under this Lease by such Permitted
Mortgagee or purchaser.  Any Permitted Mortgagee or purchaser by foreclosure
shall be liable hereunder to Lessor only to the extent of any interest in the
Leasehold Estate or Improvements for the performance of any obligation of Lessee
hereunder or for the collection or satisfaction of any money judgment that
Lessor may obtain against such Permitted Mortgagee or purchaser by foreclosure.

 
38

--------------------------------------------------------------------------------

 



(g)  If an Institutional Lender shall be the Lessee as a trustee, each and every
obligation of such trustee shall be binding upon it solely in its fiduciary
capacity and shall have no force and effect against such Institutional Lender in
its individual capacity.


(h)  Lessor shall upon request of a Permitted Mortgagee execute, acknowledge and
deliver to each Permitted Mortgagee an acknowledgment prepared at the sole cost
and expense of Lessee, in form reasonably satisfactory to Lessor, agreeing to
all of the provisions of this Section 20.5.


(i)  Lessor agrees that the name of any Permitted Mortgagee may be added as a
named insured or to the “loss payable endorsement” or named under a standard
mortgagee clause of any and all insurance policies required to be carried by
Lessee hereunder on the condition that the insurance proceeds are to be applied
in the manner specified in this Lease and that the Permitted Mortgage or
collateral document shall so provide.  The proceeds of any insurance policies or
arising from a condemnation are to be held by the Permitted Mortgagee whose
Permitted Mortgagee is prior in lien to any other Permitted Mortgage, or by a
bank or trust company chosen by such Permitted Mortgagee which is authorized to
do business in Mississippi and has a net worth of $10,000,000 or more, and
distributed pursuant to the provisions of this Lease, but the Permitted
Mortgagee may reserve the right to apply all, or any part, of Lessee’s share of
such proceeds to the Permitted Mortgage debt pursuant to such Permitted Mortgage
before or in lieu of any required application of such proceeds hereunder.


(j)  Any Permitted Mortgagee shall be given prompt notice by Lessee of any legal
proceedings by the parties hereto involving obligations under this Lease, and
shall have the right to intervene therein and be made a party to such
proceedings, and the parties hereto do hereby consent to such intervention.  If
any Permitted Mortgagee shall not elect to intervene or become a party to such
proceedings, the Permitted Mortgagee shall receive notice of, and a copy of any
award or decision made in, said proceedings which shall be binding on all
Permitted Mortgagees not intervening after the receipt of notice of the
proceeding.


(k)  As to any Permitted Mortgage, Lessor consents to a provision therein for an
assignment of rents due from Sublease(s) to the holder thereof, effective upon
the default under the Permitted Mortgage, and to a provision therein that the
holder thereof, in any action to foreclosure the same, shall be entitled to the
appointment of a receiver.

 
39

--------------------------------------------------------------------------------

 

(l)  Nothing herein contained shall be deemed to impose any obligation on the
part of Lessor to deliver physical possession of the Parcel to any Permitted
Mortgagee, or to its nominee.  Lessor agrees, however, that Lessor will, at the
sole cost and expense of such Permitted Mortgagee, or its nominee, cooperate in
the prosecution of summary proceedings to evict the then defaulting Lessee.


(m)  Lessee may delegate irrevocably to the Permitted Mortgagee the authority to
exercise any and all of Lessee’s rights hereunder, but no such delegation shall
be binding upon Lessor unless and until either Lessee or said Permitted
Mortgagee gives to Lessor a true copy of a written instrument effecting such
delegation.  Such delegation of authority may be effected by the terms of the
Permitted Mortgage itself, in which case the service upon Lessor of a true copy
of the Permitted Mortgage in accordance with this Article, together with a
written notice specifying the provision therein which delegates such authority
to said Permitted Mortgagee, shall be sufficient to give Lessor notice of such
delegation.


(n)  Lessor shall, at any time and from time to time hereafter, within thirty
(30) days after written request of Lessee to do so, certify by written
instrument duly executed and acknowledged to any Permitted Mortgagee, proposed
Permitted Mortgagee, purchaser, proposed purchaser, Assignee, proposed Assignee,
Sublessee, proposed Sublessee or any other Person, specified in such request:
(i) as to whether this Lease has been supplemented, modified or amended, and if
so, the substance and manner of such supplement, modification or amendment; (ii)
as to the existence of any default hereunder to the best of Lessor’s knowledge;
(iii) as to the Commencement Date and Expiration Date of the Lease Term.  The
form of estoppel certificate shall be determined by Lessor in its sole but
reasonable discretion.  Lessor may charge Lessee a reasonable fee for preparing
and issuing any such certificate to defray Lessor’s cost in preparing the same.


(o)  Lessee shall, at any time and from time to time hereafter, within thirty
(30) days after written request of Lessor to do so, certify by written
instrument duly executed and acknowledged to any mortgagee, proposed mortgagee,
purchaser, proposed purchaser, assignee, proposed assignee, sublessee, proposed
sublessee or any other Person specified in such request: (i) as to whether this
Lease has been supplemented, modified or amended, and if so, the substance and
manner of such supplement, modification or amendment; (ii) as to the existence
of any default hereunder by Lessee or to the best of Lessee’s knowledge by
Lessor; (iii) as to the Commencement Date and Expiration Date of the Lease Term.
 
(p)  Nothing herein contained shall require any Permitted Mortgagee, as a
condition to its exercise of its rights hereunder or subsequent to such exercise
of its right, to cure any default of Lessee not reasonably susceptible of being
cured by such Permitted Mortgagee or subsequent owner of the Leasehold Estate
through foreclosure, including but not limited to, the default referred to in
Section 22.1(k) related to bankruptcy and insolvency and any other sections of
this Lease that may impose conditions of default not susceptible to being cured
by a Permitted Mortgagee or a subsequent owner of the Leasehold Estate through
foreclosure.
 
(q)  So long as any Permitted Mortgage is in existence, unless all Permitted
Mortgagees shall otherwise consent in writing, the fee title to the Parcel and
the Leasehold Estate of Lessee therein created by this Lease shall not merge but
shall remain separate and distinct, notwithstanding the acquisition of such fee
title and such Leasehold Estate by Lessor or by Lessee or by a third party, by
purchase or otherwise.  So long as any Permitted Mortgage is in existence,
unless all Permitted Mortgagees shall otherwise consent in writing, rejection of
this Lease by Lessee under the United States Bankruptcy Code shall not terminate
this Lease or merge the fee title and the Leasehold Estate in the Parcel if
within sixty (60) days after the Effective Date of the rejection a Permitted
Mortgagee, by written notice to Lessor, shall request that such rejection shall
operate as an assignment of this Lease in lieu of foreclosure to such Permitted
Mortgagee, whereupon such Permitted Mortgagee shall immediately thereafter
become and remain liable under this Lease to the same extent as Lessee and any
and all benefits that would thereafter accrue to Lessee under this Lease shall
belong to such Permitted Mortgagee.

 
40

--------------------------------------------------------------------------------

 
 
ARTICLE 21
NO SUBORDINATION


21.1  No Subordination.  Lessor’s interest in the Parcel and in this Lease, as
the same may be modified, amended or supplemented, shall not be subject or
subordinate to:  (a) any mortgage or deed of trust now or hereafter placed upon
Lessee’s Leasehold Estate; or (b) any other liens or encumbrances hereafter
affecting Lessee’s Leasehold Estate.


ARTICLE 22
DEFAULT AND REMEDIES


22.1  Events.  Default shall be deemed to have occurred in the following
situations:


(a)  If Lessee fails to pay an installment of Rent within forty-five (45) days
after the notice required by Section 4.9, including late charges and interest as
provided in Sections 4.10 and 4.11, unless the time for the payment has been
previously extended pursuant to Section 4.12.


(b)  If Lessee fails to timely perform or comply with the terms of this Lease of
such nature that Lessee’s failure cannot be cured.


(c)  If Lessee fails to perform or comply with any other term of this Lease;
provided, however, that with respect to any such failure which is of such a
nature that although curable it cannot, with due diligence and adequate
resources, be cured within forty-five (45) days, a default shall not be deemed
to exist if Lessee commences curing such failure within the twenty (20) days and
thereafter proceeds with reasonable diligence and action to compete curing such
failure; provided however, the cure period shall not exceed ninety (90) days.


(d)  If Lessee fails to timely commence and complete Lessee’s Construction in
accordance with the specific dates set forth herein or any milestones set forth
in the Construction Plans which were approved by Lessor.

 
41

--------------------------------------------------------------------------------

 

(e)  If Lessee or any of its Affiliates fails to obtain all required licenses,
permits and authorizations for its intended use as contemplated herein by
February 28, 2011 or fails to continually maintain the validity, enforceability
and good standing of all such licenses, permits and authorizations, including,
without limitation, all applicable licenses under the Gaming Control Act.


(f)  If Lessee fails to continuously maintain the Premises open for gaming
operations, subject to Force Majeure Events under Section 26.1.


(g)  If Lessee fails to operate the Premises as a gaming facility in accordance
with applicable laws and its intended uses as contemplated herein.


(h)  If Lessee vacates the Premises for a period in excess of twenty (20)
consecutive days, subject to Force Majeure Events under Section 26.1.


(i)  If the City’s rights and interest under the Water Front Lease is modified,
altered, terminated or otherwise adversely impacted in any material manner,
other than the result of a default by the Lessor or the City of the terms
provided in Section 7.7 of this Lease.


(j)  If Lessee fails to timely perform or comply with the terms of the certain
Ground Lease(s) between Lessee and Marine Life Ventures, LLC and MC Marine, LLC,
dated October 20, 2010 relating the lease and development of certain property
which is adjacent to or adjoining the Parcel after giving effect to any
applicable cure or grace periods.


(k)  If Lessee files a voluntary petition in bankruptcy, is adjudicated bankrupt
or insolvent, or files any petitions or answers seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any Requirements; seeks, consents to or acquiesces in the
appointment of any trustee, receiver of liquidator of Lessee or of all or any
substantial part of its respective property or of a portion of the Premises;
makes any general assignments for the benefit of creditors; or admits in writing
its inability to pay its debts generally as they become due.


(l)  If a petition is filed against Lessee seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any Requirements, and remains undismissed or unstayed for
an aggregate of ninety (90) days (whether or not consecutive), or if a trustee,
receiver or liquidator of Lessee or of all or any substantial part of its
properties or of the Parcel is appointed without the consent or acquiescence of
Lessor and such appointment remains unvacated or unstayed for an aggregate of
ninety (90) days (whether or not consecutive).

 
42

--------------------------------------------------------------------------------

 

22.2  Notice; Remedies.


(a)  Upon an event of default, Lessor shall send a notice of default to Lessee
and to any Permitted Mortgagee who has complied with Section 20.2.  The notice
shall state the specific nature of the default.


(b)  Subject to the rights of any Permitted Mortgagee, if a default exists and
has not been timely cured, Lessor may exercise any and all of the remedies set
forth below:


(i)  Lessor may terminate this Lease and declare all rights of Lessee ended;


(ii)  Lessor may exercise the rights set forth in Article 16 to receive payment
and performance in connection with Subleases;


(iii)  Lessor may institute an action at law to collect all past due Rents and
other amounts due hereunder;


(iv)  Lessor may institute an action at law to collect all actual damages
arising from Lessee’s failure to perform any other covenant hereunder, subject
to the limitations set forth in this Section 22.2;


(v)  If the default is of such a nature that it cannot be cured by monetary
damages, Lessor may institute an action in equity seeking injunctive relief to
enjoin Lessee or any other interested party from breaching a covenant of this
Lease.


(c)  If this Lease is terminated due to a default by Lessee, Lessor shall have
as Lessor’s sole remedy relating to future Rent hereunder as liquidated damages
the right, in lieu of seeking damages for future Rent hereunder, to collect and
receive liquidated damages in an amount equal to five (5) times the average of
the Rent due hereunder for the three (3) Lease Years of the Term in which the
highest Rent was due hereunder.  The parties acknowledge that the actual loss
for future Rent which Lessor would suffer as a result of an early termination of
this Lease would be difficult, if not impossible, to determine and that the
amount specified herein is intended to be a reasonable estimate of such loss and
not a penalty.  The liquidated damages are intended to compensate Lessor for
loss of Rent for Lessee’s failure to perform its obligations under this
Lease.  This provision is not intended to limit or alter any indemnification or
other obligations or liabilities of Lessee hereunder and Lessor reserves all
rights and claims at law or in equity relating thereto.


(d)  Notwithstanding the provisions of subsection 22.2, Lessor may not cancel
this Lease due to a default by Lessee unless such default is a “Material
Default” as defined by this subsection (f).  For purposes of this subsection (f)
a “Material Default” shall mean (a) any failure to pay Rent or other monetary
amounts or assessments due hereunder, (b) any failure of Lessee to honor the
indemnity provisions herein, (c) any failure to maintain the insurance required
by Article 13 herein (but only if and to the extent such insurance coverage is
reasonably available for purchase) or (d) any other default by Lessee which
materially and adversely affects the Parcel or the Lessor’s interest therein or
in this Lease.

 
43

--------------------------------------------------------------------------------

 
 
22.3  Fees and Costs.  Lessee shall pay to Lessor all costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred by Lessor in any action or proceeding to which Lessor may be made a
party by reason of any act or omission of Lessee.  Lessee also shall pay to
Lessor all costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, incurred by Lessor in enforcing any of the
covenants and provisions of this Lease and incurred in any action brought by
Lessor against Lessee on account of the provisions hereof, and all such costs,
expenses, and reasonable attorneys’ fees and disbursements may be included in
and form a part of any judgment entered in any proceeding brought by Lessor
against Lessee on or under this Lease.  All of the sums paid or obligations
incurred by Lessor as aforesaid, with interest at the Interest Rate, shall be
paid by Lessee to Lessor within ten (10) days after demand by Lessor.


22.4  Assignment.  In the case of an Assignment, any of the events described in
Section 22.1 by the Assignee shall constitute a default under the
Assignment.  Upon such default, Lessor shall be entitled to the same remedies
set forth in Section 22.2; provided, however, that Lessor may only exercise such
remedies against the Assignee and the portion of the Parcel subject to the
Assignment.  A default under a partial Assignment shall not constitute a default
under this Lease.


22.5  Waiver.  No waiver or breach of any term of this Lease shall be construed
as a waiver of any subsequent breach of the same or any other term.


ARTICLE 23
NO ABATEMENT OF RENT


23.1  No Rent Abatement.  Except as may be otherwise expressly provided herein,
there shall be no abatement, off-set, diminution or reduction of Rent payable by
Lessee hereunder or of the other obligations of Lessee hereunder under any
circumstances.


ARTICLE 24
LESSOR’S TRANSFER OF INTEREST


24.1  Permitted Transfer.  Lessor may sell its interest in the Parcel without
Lessee’s consent, provided that Lessor agrees to give Lessee written notice of
its intent to sell the Parcel prior to offering the Parcel for sale.  Any sale
or exchange of the Parcel shall in any event be made subject to this Lease.  If
Lessor sells its interest in the Parcel and at any time thereafter, the Parcel
as opposed to the Improvements thereon, shall be subject to either ad valorem
property taxes or taxes for Rent received by Lessor or any assessment in lieu
thereof, the then Lessor shall be obligated to bear the entire cost thereof,
including any interest, penalty, fine or cost which may be added thereto, and
shall also be obligated to present to Lessee evidence of such payment before the
same shall become delinquent.  If the then Lessor or Lessor’s successor in
interest fails to do so, Lessee may pay such amounts for the benefit of Lessor
and deduct the amount of such payment, together with interest thereon at the
Interest Rate, from any Base Rent or Additional Rent thereafter becoming due
under this Lease.

 
44

--------------------------------------------------------------------------------

 
 
ARTICLE 25
COMMUNITY STANDARDS


25.1  Non-Discrimination.  Lessee agrees that it will not affect or execute any
agreement, assignment, lease, sublease, conveyance, or other instrument whereby
the Premises or any part thereof is restricted upon the basis of race, religion,
color, sex, age, handicap disability or national origin in the sale, lease, or
occupancy thereof.  In addition, Lessee, in connection with the erection,
maintenance, repair, restoration, alteration or replacement of, or addition to,
the Improvements shall:  (a) not discriminate nor permit discrimination against
any Person by reason of race, creed, color, religion, national origin, ancestry,
sex, age, disability or marital status; and (b) comply with all applicable
Requirements from time to time in effect prohibiting such discrimination.


25.2  Minority Participation.  Lessee agrees that it will assure substantive
participation by minority business enterprises in the development and/or
redevelopment of the Premises, consistent with the goals and objectives of the
City's Equal Business Opportunity Program Ordinance.


ARTICLE 26
FORCE MAJEURE


26.1  Unavoidable Delays.  Whenever Lessee, pursuant to the provisions of this
Lease, is required to construct any Improvements on the Parcel within a
particular time limit, or at or before a specified date, and if Lessee should,
in good faith, be delayed in such work, erection, restoration or repair by any
act of war, strike, lockout, fire, hurricane, flood, abnormal weather condition
which necessitates extraordinary measures and expense, other casualty, or any
other cause in each instance beyond its reasonable control, and occurring
without its fault or negligence (each a “Force Majeure Event”), a period of time
equal to such period of delay shall be added to the particular time limit
otherwise provided herein, and Lessee shall not be in default if it shall
complete such work, erection, restoration or repair within the stipulated time
limit, increased by a period of time equal to such period of delay.  Neither
economic impracticality nor the inability to perform in whole or in part for
economic reasons shall constitute a Force Majeure Event.  In the event of the
happening of a Force Majeure Event, Lessee shall give Lessor written notice
thereof within ten (10) days after acquiring knowledge of the beginning of the
delay in each instance, including a brief description of the circumstances of
such Force Majeure Event and an estimate of the anticipated delay.  If Lessee
asserts the continuation of a Force Majeure Event for a period longer than
forty-five (45) days, it shall give Lessor written notice each month during such
continuation which includes an updated estimate of the anticipated continued
delay (which estimate shall be certified by the architect in the case of a Force
Majeure Event that affects the performance of Lessee’s renovations).  Within ten
(10) days after acquiring knowledge of cessation of such Force Majeure Event,
Lessee shall give Lessor written notice of the date of such cessation.  Lessee
shall use prompt reasonable diligence to remove the cause of any such delay.
 
 
45

--------------------------------------------------------------------------------

 


ARTICLE 27
SURRENDER AT END OF TERM


27.1  Surrender.  On the Expiration Date or earlier termination of the Term,
Lessee shall surrender the Premises in a condition that is consistent with
Applicable Standards.  Lessee shall perform all regular and periodic
maintenance, repairs and replacements throughout the Term up to the Expiration
Date or earlier termination of the Term, provided that the foregoing shall not
be construed to require Lessee to accelerate periodic maintenance, repairs or
replacements that in the ordinary course would be performed after expiration of
the Term.  Title to the Improvements shall automatically, and without the
necessity of any further action, vest in Lessor upon the expiration or earlier
termination of this Lease.  Lessee hereby waives any notice now or hereafter
required by law with respect to vacating the Premises on any such termination or
expiration of this Lease.


27.2  Remove Property.  Upon the expiration or earlier termination of this
Lease, or if requested by Lessor upon a re-entry by Lessor upon the Premises
pursuant to Article 22, Lessee shall remove its personal property and equipment,
provided that the removal of any such property does not cause structural damage
to the Improvements, necessitate changes in the Improvements or render the
Improvements or any part thereof unfit for use and occupancy and shall well and
truly surrender and deliver up to Lessor the Premises and all Improvements
thereon, free and clear of all lettings, occupancies, liens, service contracts
and encumbrances.  Lessee shall pay the cost of repairing any damage to the
Premises arising from the removal of such property, and such obligation shall
survive the Term.


27.3  Transfer.  Prior to the last day of the Term or upon any earlier
termination of this Lease, or upon a re-entry by Lessor upon the Premises
pursuant to Article 22 hereof, Lessee shall deliver to Lessor, to the extent in
Lessee’s possession, Lessee’s executed counterparts of all Space Leases and any
service and maintenance contracts then affecting the Premises or any part
thereof, true and complete maintenance records for the Premises, all original
licenses and permits then pertaining to the Premises, permanent or temporary
certificates of occupancy then in effect for the Improvements, and all
warranties and guarantees then in effect which Lessee has received in connection
with any work or services performed or fixtures installed in, on or under the
Premises.


27.4  Remaining Property.  Any personal property of Lessee or of any Sublessee
which shall remain on the Premises after the expiration or termination of this
Lease and after the removal of Lessee or such Sublessee, may, at the option of
Lessor, be deemed to have been abandoned by Lessee or such Sublessee and either
may be retained by Lessor as its property or be disposed of, without
accountability, in such manner as Lessor may see fit and at Lessee’s sole cost
and expense, and such obligation shall survive the Term.  Lessor shall not be
responsible for any loss or damage occurring to any such property owned by
Lessee or any Sublessee.


27.5  Survival.  The provisions of this Article shall survive any expiration or
termination of this Lease.
 
 
46

--------------------------------------------------------------------------------

 


ARTICLE 28
LESSOR NOT LIABLE FOR INJURY OR DAMAGE, ETC.


28.1  No Liability.  Lessor shall not in any event whatsoever be liable for any
injury or damage to Lessee or to any other Person happening on, in or about the
Premises and its appurtenances, nor for any injury or damage to the Premises or
to any property belonging to Lessee or to any other Person which may be caused
by any fire or breakage, or by the use, misuse or abuse of the Improvements
(including, but not limited to, any of the common areas within the buildings,
fixtures, equipment, elevators, hatches, openings, installations, stairways,
hallways, or other common facilities), or the streets or sidewalk area within or
adjacent to the Premises or which may arise from any other cause whatsoever.
 
28.2  Utilities.  Lessor shall not be liable to Lessee or to any other Person
for any failure of water supply, gas or electric current, nor for any injury or
damage to any property of Lessee or of any other Person or to the Premises
caused by or resulting from gasoline, oil, steam, gas, electricity, or
hurricane, tornado, flood, wind or similar storms or disturbances, or water,
rain or snow which may leak or flow from the street, sewer, gas mains or
subsurface area or from any part of the Premises, or leakage of gasoline or oil
from pipes, appliances, sewer or plumbing works therein, or from any other
place, nor for interference with light or other  incorporeal hereditaments by
anybody.


28.3  Soil.  In addition to the provisions of Sections 28.1 and 28.2, in no
event shall Lessor be liable to Lessee or to any other Person for any injury or
damage to any property of Lessee or of any other Person or to the Premises,
arising out of any sinking, shifting, movement, subsidence, failure in
load-bearing capacity of, or other matter or difficulty related to, the soil, or
other surface or subsurface materials, on the Premises, it being agreed that
Lessee shall assume and bear all risk of loss with respect thereto.


ARTICLE 29
MISCELLANEOUS


29.1  Brokers.  Each of the parties represents to the other that it has not
dealt with any broker, finder or like entity in connection with this Lease.  If
any claim is made by any Person who shall claim to have acted or dealt with
Lessee or Lessor in connection with this transaction, Lessee or Lessor as the
case may be, will pay the brokerage commission, fee or other compensation to
which such Person is entitled, shall indemnify and hold harmless the other party
hereto against any claim asserted by such Person for any such brokerage
commission, fee or other compensation and shall reimburse such other party for
any costs or expenses including, without limitation, reasonable attorneys’ fees
and disbursements, incurred by such other party in defending itself against
claims made against it for any such brokerage commission, fee or other
compensation.


29.2  Successors.  Each provision of this Lease shall extend to, be binding on
and inure to the benefit of not only Lessor and Lessee, but each of their
respective heirs, administrators, executors, successors in interest and
permitted assigns.
 
 
47

--------------------------------------------------------------------------------

 
 
29.3  Relationship.  The relationship of the parties hereto is that of lessor
and lessee, and it is expressly understood and agreed that Lessor does not in
any way or for any purpose become a partner of Lessee or joint venturer with
Lessee.


29.4  Quitclaim.  After the expiration or termination of this Lease, Lessee
shall execute, acknowledge and deliver to Lessor, within fifteen (15) days after
written demand from Lessor to Lessee, any document in a form reasonably
requested by Lessor quitclaiming any right, title or interest in the Leasehold
Estate to Lessor or other document required by any reputable title company to
resolve the cloud of this Lease from the Premises.


29.5  Severability.  If any provision of this Lease or any application thereof
shall be invalid or unenforceable, the remainder of this Lease and any other
application of such provision shall not be affected thereby and each term and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.


29.6  Amendments.  This Lease may only be modified or amended in writing.


29.7  Memorandum.  The parties shall execute and cause to be recorded, upon the
request of the other, a memorandum of this Lease suitable for recording
purposes.  Lessor may in lieu of recording a memorandum of this Lease elect to
record this Lease in its entirety.


29.8  Cooperation.  The parties hereto agree to fully and reasonably cooperate
so as to allow Lessee to develop the Parcel consistent with the Development
Plan, this Lease and the applicable zoning.  Lessor’s cooperation shall include,
but not be limited to, executing applications and petitions consistent with the
Development Plan.  The parties also agree to execute such other and further
documents as may be reasonably required by any party thereto.  Lessor’s
cooperation shall not include any obligation on the part of Lessor to expend any
monies on behalf of Lessee.


29.9  No Waiver.  No failure by Lessor or any prior Lessor to insist upon the
strict performance of any covenant, agreement, term or condition of this Lease
or to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial Rent during the continuance of any such breach,
shall constitute a waiver of any such breach or of such covenant, agreement,
term or condition.  No covenant, agreement, term or condition of this Lease to
be performed or complied with by Lessee, and no breach thereof, shall be waived,
altered or modified except by a written instrument executed by Lessor.  No
waiver of any breach shall affect or alter this Lease, but each and every
covenant, agreement, term and condition of this Lease still continue in full
force and effect with respect to any other then existing or subsequent breach
thereof.


29.10 Construction.  The parties acknowledge that they have both had the benefit
of legal counsel with regard to this Lease.  They therefore agree that,
notwithstanding anything contained herein to the contrary, this Lease and all of
its terms, provisions and conditions shall be construed fairly and not strictly
against either Lessor or Lessee.
 
 
48

--------------------------------------------------------------------------------

 
 
29.11 Notices.  Any notice to be given or other document to be delivered by one
party to the other shall be in writing and served by personal service,
nationally recognized overnight courier (e.g. Federal Express) or by depositing
same in the United States Mail, postage prepaid, return receipt requested and
addressed as follows:
 

  To Lessor: GULFPORT REDEVELOPMENT COMMISSION
Attn:  Chairperson
2309 15th Street
Gulfport, MS 39201
Phone:
Fax:



With a Mandatory Copy to:


City of Gulfport
Attn:  Dr. John R. Kelly
Chief Administrative Officer
Post Office Box 1780
Gulfport, MS 39502
Phone: (228) 868-5700
Fax:
 
  To Lessee: ROTATE BLACK MS, LLC
2510 14th Street, Suite 1125 (39501)
Post Office Box 160
Gulfport, MS 39501
Phone: (228) 424-7424
Fax: (228) 822-8535
 
With Mandatory Copy to:
 
J. William Williams, Esq.
Watkins Ludlam Winter & Stennis, PA
2510 14th Street, Suite 1125 (39501)
Post Office Box 160
Gulfport, MS 39501
Phone: (228) 864-3094
Fax: (228) 822-8535

 
 
49

--------------------------------------------------------------------------------

 


Either party may, by written notice delivered to the other in accordance with
the provisions of this Section, designate a different address to which any
notices shall thereafter be delivered or mailed.  Notice shall be deemed to have
been given on the date on which notice was delivered if notice is given by
personal delivery or overnight courier, and three (3) days following the date of
deposit in the mail, if mailed.  Notice shall be deemed to have been received on
the date on which the notice is received by the party to whom such notice was
addressed.


29.12  Lessor’s Authority.  Lessor hereby warrants and represents to Lessee that
it has the full legal power and authority to execute, deliver and perform the
terms and obligations of Lessor set forth herein.


29.13  Transfers.  Any attempt to assign, sublease, mortgage, convey, transfer,
pledge, encumber or otherwise dispose of any estate or interest in this Lease,
other than pursuant to express terms of this Lease, shall be void and shall not
be effective.


29.14  Joint and Several, Lessee Representative.  If more than one Person is
named as or becomes Lessee hereunder, Lessor may require the signatures of all
such Persons in connection with any notice to be given or action to be taken by
Lessee hereunder except to the extent that any such Person shall designate
another such Person as its attorney-in-fact to act on its behalf, which
designation shall be effective until receipt by Lessor of notice of its
revocation.  Each Person named as Lessee shall be jointly and severally liable
for all of Lessee’s obligations hereunder.  Any notice by Lessor to any one (1)
Person named as Lessee shall be sufficient and shall have the same force and
effect as though given to all parties named as Lessee.  If all such parties
designate in writing one Person to receive copies of all notices, Lessor agrees
to send copies of all notices to that Person.  Lessee shall not be permitted to
designate more than one (1) Person to receive copies of notices (with a copy to
one (1) other Person).  Delivery of notice to such Person shall be deemed
delivery of notice to all Lessees if there is more than one (1) Lessee.


29.15  Limitation of Liability.  The liability of Lessor or of any Person who
has at any time acted as Lessor hereunder for damages or otherwise shall be
limited to Lessor’s interest in the Premises, including, without limitation, the
rents and profits therefrom, the proceeds of any insurance policies covering or
relating to the Premises, any awards payable in connection with any condemnation
of the Premises or any part thereof, and any other rights, privileges, licenses,
franchises, claims, causes of action or other interests, sums or receivables
appurtenant to the Premises.  Neither Lessor nor any such Person nor any of the
members, directors, officers, employees, agents or servants of either shall have
any liability (personal or otherwise) hereunder beyond Lessor’s interest in the
Premises, and no other property or assets of Lessor or any such Person or any of
the members, directors, officers, employees, agents or servants of either shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Lessee’s remedies hereunder.


29.16  No Merger.  Except as otherwise expressly provided in this Lease, there
shall be no merger of this Lease or the Leasehold Estate created hereby with the
fee estate in the Premises or any part thereof by reason of the same Person
acquiring or holding, directly or indirectly, this Lease or the Leasehold Estate
created hereby or any interest in this Lease or in such Leasehold Estate as well
as the fee estate in the Premises.
 
 
50

--------------------------------------------------------------------------------

 


29.17  Lessor Release.  If Lessor or any successor to its interest hereunder
ceases to have any interest in the Premises or there is at any time or from time
to time any sale or sales or disposition or dispositions or transfer or
transfers of Lessor’s interest in the Premises, the seller or transferor shall
be and hereby is entirely freed and relieved of all agreements, covenants and
obligations of Lessor hereunder to be performed on or after the date of such
sale or transfer, and it shall be deemed and construed without further agreement
between the parties or their successors in interest or between the parties and
the Person who acquires or owns the Lessor’s interest in the Premises,
including, without limitation, the purchaser or transferee in any such sale,
that, subject to the provisions of Section 29.16, such Person has assumed and
agreed to carry out any and all agreements, covenants and obligations of Lessor
hereunder accruing from and after the date of such acquisition, sale or
transfer.
 
29.18  Additional Reports.  Lessee shall provide such reports to Lessor as are
required under and as set forth in any Permitted Mortgage, including but not
limited to, quarterly or annual, statements of operation, financial statements
and property condition reports (if any), and shall continue to provide Lessor
all such reports in the absence of a Permitted Mortgage.   These shall include
quarterly financial reports and on a yearly basis, audited financial statements
and tax returns relating to the use and operation of the Parcel or any adjoining
development, including, without limitation, financial statements of any
affiliates of Lessee involved in the use or operation of the Parcel or any
adjoining development.


29.19  No Litigation.  Except as previously disclosed to Lessor in writing,
neither Lessee nor any of its affiliates is a party to any past, pending or
threatened litigation which relates to, or if decided adversely, could have a
material adverse effect upon, the Lessee or its ability to complete the
development and operation of the improvements as contemplated hereby (including
arbitration or similar alternative dispute resolution proceedings).


29.20  Future Sale.  Lessee acknowledges that it has not been induced to enter
into this Lease by any promise from Lessor or any of it agents, servants or
employees, that the Parcel will be offered for sale at any time.


29.21  No Partnership or Agency.  Nothing contained in this Lease shall be
construed to create a partnership or joint venture between the parties or their
successors in interest or permitted assigns.  Lessee is not an agent or
representative of Lessor and has no right or authority to act for on behalf of
Lessor in any capacity or in any manner.


29.22  No Fee.  No provision of this Lease shall create any right in Lessee or
any Permitted Mortgagee to a fee interest in the Parcel in any manner.


29.23  Governing Law.  This Lease shall be governed by, construed and enforced
in accordance with the laws of the State of Mississippi.  Any legal proceeding
arising out of this Lease shall be brought in the Courts located in Harrison
County.


29.24  Mutual Termination.  This Lease may be terminated prior to the expiration
date upon written agreement signed by both Lessor and Lessee.  The agreement
shall specify the terms and conditions of such a cancellation.  Lessee shall not
be due any refunds for prepaid Rent for termination under this clause.
 
 
51

--------------------------------------------------------------------------------

 
 
29.25  Headings.  The titles to the Articles and Sections of this Lease are for
convenience of reference and are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.


29.26  Integration.  This Lease, together with the Exhibits appended hereto,
embodies the whole agreement of the parties.  There are no other agreements or
terms, oral or written.  This document supersedes all previous communications,
representations and agreements, oral or written, between the parties.


[Signature Page Immediately Follows]
 
 
52

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of the
Effective Date.
 
LESSEE:
     
ROTATE BLACK MS, LLC, a Mississippi limited liability company
       
By:
/s/ Jake Vanderlei   Name  Jake Vanderlei   Title  President              
LESSOR:
       
GULFPORT REDEVELOPMENT COMMISSION
        By: /s/ Carole Lynn Meadows   Name: Carole Lynn Meadows   Title: Chair,
GRC  

 
 
53

--------------------------------------------------------------------------------

 
 
STATE OF MISSISSIPPI
COUNTY OF __________________


Personally appeared before me, the undersigned authority in and for the said
county and state, on this _____ day of October, 2010, within my jurisdiction,
the within named ________________________, who acknowledged to me that he is
___________________ of Rotate Black, MS, a Mississippi limited liability
company, and as the act and deed of said limited liability company, he executed
the above and foregoing instrument, after first having been duly authorized by
said limited liability company so to do.


______________________
NOTARY PUBLIC






STATE OF MISSISSIPPI
COUNTY OF HARRISON


Personally appeared before me, the undersigned authority in and for the said
county and state, on this ____ day of October, 2010, within my jurisdiction, the
within named Carole Lynn Meadows, who acknowledged to me that she is the
Chairperson of the Gulfport Redevelopment Commission, and as the act and deed of
said commission, she executed the above and foregoing instrument, after first
having been duly authorized by said commission so to do.


______________________
NOTARY PUBLIC
 
 
Exhibit List


Exhibit A – Legal Description
Exhibit B – Site Map
Exhibit C – Title Matters
 
 
54

--------------------------------------------------------------------------------

 
 
Exhibit A
Description and Identification of
Site Parcels


The legal description of the Site is contained in the Quitclaim Deed from the
City to the GRC dated August 23rd, 2010 and recorded in the lands records of the
First Judicial District of Harrison County Mississippi.


In general, the legal description is as follows:


That certain parcel of land and property situated and being in the city of
Gulfport, 1st Judicial District, Harrison County, Mississippi, and more
particularly described as follows:


Commencing at the Northeast corner of Section 9, Township 8 South, Range 11
West, City of Gulfport, Harrison County, Mississippi; thence S 0º00’00”E a
distance of 1630.65 feet to a point; thence N 90º00’00”W a distance of 2343.11
feet to a point; thence S32º09’04”E a distance of 240.70 feet to the POINT OF
BEGINNING; thence S32º09’04”E a distance of 479.20 feet  to a point; thence
S62º18’14”E a distance of 151.18 feet to a point; thence S32º59’26”E a distance
of 50.17 feet  to a point; thence N68º53’22”E a distance of 248.01 feet to a
point; thence N21º06’38”W a distance of 330.00 feet  to a point; thence
N68º53’22”E a distance of 70.98 feet  to a point; thence N67º04’W a distance of
422.21 feet to a point; thence S71º26’19”W a distance of 199.82 feet  to the
POINT OF BEGINNING.
 
 
A-1